Exhibit 10.2

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

COMMERCIAL MANUFACTURING AND SUPPLY AGREEMENT

 

This Commercial Manufacturing and Supply Agreement (this “Agreement”) is entered
into by and between AGILENT TECHNOLOGIES, INC., a Delaware corporation, having a
principal office at 5301 Stevens Creek Blvd., Santa Clara, CA 95051 (“Agilent”)
and OPHTHOTECH CORPORATION, a Delaware corporation, having a principal office at
One Penn Plaza, Suite 1924, New York, NY 10119 (“Customer”) effective as of
September 3, 2015 (the “Effective Date”).  Agilent and Customer are each
referred to herein as a “Party” and together as the “Parties”.

 

In consideration of the mutual covenants and promises set forth herein, the
Parties hereby agree as follows:

 

1.             SCOPE OF AGREEMENT

 

This Agreement, together with the Quality Agreement (as defined below) specifies
the terms and conditions under which Agilent will manufacture and supply the
Product (as defined below) to Customer and perform Manufacturing Services (as
defined below) for Customer for commercial purposes.

 

2.             DEFINITIONS

 

The following capitalized terms will have the meanings given for the purposes of
this Agreement:

 

2.1           “Affiliate” means any business entity which directly or indirectly
controls, is controlled by, or is under common control with any Party to this
Agreement.  A business entity shall be deemed to “control” another business
entity if (i) it owns, directly or indirectly, at least fifty percent (50%) of
the issued and outstanding voting securities, capital stock, or other comparable
equity or ownership interest of such business entity, or (ii) it has the de
facto ability to control or direct the management of such business entity.  If
the laws of the jurisdiction in which such entity operates prohibit ownership by
a Party of fifty percent (50%) or more, “control” shall be deemed to exist at
the maximum level of ownership allowed by such jurisdiction; provided, however,
that there is a de facto ability to direct or control its management.

 

2.2          “Anti-PDGF Aptamer” means (i) an Aptamer that binds to a
platelet-derived growth factor (PDGF) and (ii) intermediates thereof.

 

2.3          “Active Pharmaceutical Ingredient (API)” has the meaning set forth
in the Quality Agreement.

 

2.4          “Aptamer” means (i) any pegylated or unpegylated naturally or
non-naturally occurring oligonucleotide that binds to a Target and (ii) any
pegylated or unpegylated oligonucleotide Derived from an oligonucleotide of
clause (i) that binds to a Target.

 

2.5          “Batch” means a specific quantity of Product with a specified yield
mutually agreed upon between Customer and Agilent as set forth in a Purchase
Order that (a) is intended to have uniform character and quality within
specified limits, (b) is Processed according to a single manufacturing order
during the same cycle of manufacture, and (c) has a minimum yield of at least
[**] of Product.

 

2.6           “Batch Packet” has the meaning set forth in the Quality Agreement.

 

2.7           “Certificate of Analysis” has the meaning set forth in the Quality
Agreement.

 

2.8           “Certificate of Compliance” has the meaning set forth in the
Quality Agreement.

 

2.9           “Change Management” means the procedure set forth in the Quality
Agreement.

 

2.10         “Confidentiality Agreement” has the meaning set forth in
Section 14.1.

 

--------------------------------------------------------------------------------


 

2.11         “Derived” means identified, obtained, developed, created,
synthesized, designed or resulting from, based upon, containing or incorporating
or generated from or conjugated to or complexed with (whether directly or
indirectly or in whole or in part).

 

2.12         “Facility” means Agilent’s manufacturing facility located at 5555
Airport Boulevard, Boulder, Colorado 80301, or such other manufacturing site
agreed to by the Parties in writing.

 

2.13         “FDA” means the United States Food and Drug Administration or any
successor organization.

 

2.14        “Finished Product” means Customer’s biological or pharmaceutical
drug product that includes the Product.

 

2.15        “GMP” has the meaning set forth in the Quality Agreement.

 

2.16         “Good Condition” means that at the time of delivery to Customer’s
carrier the Product supplied shall: (i) be the right Product; (ii) be in the
right quantity in accordance with the manifest; (iii) be in the packaging agreed
to by the Parties; (iv) be labeled in accordance with the Product registration;
and (v) have no visible defect in the packaging or seal.

 

2.17         “Independent Laboratory” means a laboratory independent of each
Party, mutually agreed in writing between the Parties and competent to determine
the matters referred to in Section 8.2.3.

 

2.18        “E10030” means the Product.

 

2.19        “Initial Term” has the meaning set forth in Section 13.1.

 

2.20        “Intellectual Property” means, collectively, Patents, Marks,
copyrights, Know-How, and any other intellectual property owned or licensed by a
Party.

 

2.21        “Kilo” means a kilogram of oligonucleotide weight.

 

2.22        “Know-How” means all non-patented and proprietary: information,
inventions, developments, techniques, materials, processes, manufactures,
compositions of matter or methods of use and trade secrets, whether or not
patentable or copyrightable.  Know-How excludes (i) Patents and (ii) any of the
foregoing which would be excluded from the definition of Proprietary Information
under Section 5 of the Confidentiality Agreement.

 

2.23         “Latent Defect” means (a) a failure of the Product to meet the
Specification, or (b) Agilent’s failure to manufacture the Product in accordance
with GMP, which failure or defect is (x) present at the time of delivery to
Customer’s carrier; (y) non-obvious and not reasonably susceptible to discovery
upon receipt of the Product from Customer’s carrier and (z) subsequently
detected by Customer.  Latent Defect excludes a failure or defect that (i) is
attributable to a defect in the PEG delivered to Agilent by Customer for use in
the Product, provided that such defect in the PEG was not discoverable by
Agilent in the course of testing in accordance with Agilent’s Standard Operating
Procedure and provided that such defect in the PEG is not otherwise caused by
Agilent’s negligence; (ii) is attributable to a fundamental chemical or
stability defect in the Product and results in a change in the Product after
delivery by Agilent; or (iii) is the result of further processing, storage,
handling or use of the Product after delivery by Agilent.

 

2.24         “Licensed Patent(s)” means any Patent owned by Agilent or its
Affiliates as of the Effective Date or during the Term claiming or covering the
Process.

 

2.25        “Manufacturing Services” means services, other than testing and
other services that are performed as part of the manufacture and supply of
Product, set forth in a Statement of Work to be performed by Agilent with
respect to Product and Finished Product, including stability testing.

 

2.26        “Manufacturing Standards” has the meaning set forth in Section 5.2.

 

2

--------------------------------------------------------------------------------


 

2.27        “Marks” means the trademarks, service marks, trade dress, trade
names, logos, insignia, symbols, designs or other marks identifying either Party
or its products.

 

2.28         “Master Batch Record” has the meaning set forth in the Quality
Agreement.

 

2.29        “Patents” means patents, patent applications and any issued
divisions, continuations, continuations-in-part, re-issues, re-examinations,
renewals or extensions thereof and any foreign counterpart of any of such U.S.
patents.

 

2.30        “Person” means any individual, partnership, corporation, limited
liability company, unincorporated organization or association, any trust or any
other business entity.

 

2.31        “Process” or “Processing” means the combination of materials,
procedures, test methods and controls used by Agilent to manufacture the Product
under this Agreement, that includes the following unit operations:  [**].

 

2.32        “Product” means the Aptamer described in Exhibit A and intermediates
thereof.

 

2.33         “Proprietary Information” has the meaning set forth in
Section 14.1.1.

 

2.34        “Purchase Order” means a written purchase order, in substantially
the form agreed in good faith based on customary arrangements in the
biotechnology industry, between Agilent and Customer, to be delivered by
Customer to Agilent for the manufacture and supply of Product (including testing
and other services performed as part of the manufacture and supply of Product)
pursuant to this Agreement.

 

2.35        “Quality Agreement” means the agreement by and between Agilent and
Customer, executed by duly authorized representatives of each Party, setting
forth the obligations of the Parties with respect to quality matters applicable
to the manufacturing and supply of the Product and Customer’s drug product
testing under this Agreement, attached hereto as Exhibit C.

 

2.36         “Regulatory Authority” has the meaning set forth in the Quality
Agreement.

 

2.37         “Renewal Term” has the meaning set forth in Section 13.1.

 

2.38         “Specification” means the specification for the Product as set
forth in Exhibit M, which specification may be amended from time to time in
accordance with this Agreement.

 

2.39        “Statement of Work” means any statement of work as mutually agreed
to by the Parties for the performance of Manufacturing Services under this
Agreement.

 

2.40        “Supply Deficiency” has the meaning set forth in Section 5.8.1.

 

2.41        “Supply Failure” has the meaning set forth in Section 5.8.1.

 

2.42        “Target” means a protein, cytokine, enzyme, receptor, transducer,
transcription factor, antigen or any other non-nucleic acid molecule.

 

2.43         “Term” has the meaning set forth in Section 13.1.

 

2.44        “Third Party” means any Person who is not a Party or an Affiliate of
a Party.

 

3.             OBLIGATIONS OF THE PARTIES; STATEMENTS OF WORK

 

3.1                               Obligations of Agilent.  Agilent will
manufacture and supply the Product to Customer and perform the Manufacturing
Services at the Facility in accordance with the terms of this Agreement, the
Quality Agreement, any applicable Purchase Order or Statement of Work and in
accordance with GMP and all laws and regulations applicable to the manufacture
and supply of the Product at the Facility and the performance of the
Manufacturing Services.  Agilent shall perform any testing and other services
performed as part of the manufacture and supply of

 

3

--------------------------------------------------------------------------------


 

Product as well as the Manufacturing Services in a professional and workmanlike
manner consistent with industry standards.  Agilent will deliver the Product in
accordance with the delivery dates set forth in each accepted Purchase Order and
will perform the Manufacturing Services in accordance with the delivery dates
set forth in each applicable Statement of Work.

 

3.2                               Obligations of Customer.   Customer will
provide Agilent with polyethylene glycol (“PEG”) in accordance with
Section 3.3.1 and information and cooperation reasonably necessary for the
manufacture and supply of the Product in accordance with this Agreement and the
Quality Agreement.

 

3.3                               PEG.

 

3.3.1                     During the Term, Customer is responsible for the
supply of PEG in sufficient amounts to enable Agilent to manufacture Product
ordered by Customer hereunder.  Customer shall use commercially reasonable
efforts to maintain the License, Manufacturing and Supply Agreement between
Customer and Nektar Therapeutics, Corporation (“Nektar”), dated September 30,
2006, as amended, (the “PEG Supply Agreement”), or enter into an agreement with
Nektar or another Third Party to obtain supply of PEG for the E10030 molecule. 
For purposes of clarity, Customer may terminate the PEG Supply Agreement with
Nektar; provided that Customer has obtained an alternative source of supply of
PEG.  Notwithstanding any other provision herein, Agilent shall not be liable
for any delays or supply failures associated with (i) Customer’s failure to
supply PEG in sufficient amounts to enable Agilent to manufacture Product
ordered by Customer or (ii) termination of Customer’s PEG Supply Agreement with
Nektar and retention of an alternative source of supply of PEG.  Customer shall
reimburse Agilent for any reasonable direct costs incurred by Agilent to qualify
any alternative source of supply of PEG.     Customer shall immediately notify
Agilent in writing if Customer reasonably anticipates any delay or shortfall in
the supply of PEG in sufficient amounts to enable Agilent to manufacture Product
ordered by Customer hereunder.  In the event of cancellation or deferment of any
Purchase Order due to Customer’s failure to supply sufficient amounts of PEG to
enable Agilent to manufacture Product ordered by Customer hereunder, the
cancellation and deferment fees set forth in Section 4.7 shall apply.

 

3.3.2                     PEG delivered shall be held by Agilent on behalf of
Customer on the terms and conditions contained in this Agreement and in
accordance with any mutually agreeable instructions provided by Customer (it
being understood that Agilent shall be deemed to have agreed to any written
instruction provided to Agilent regarding the handling of PEG if it has not
objected to such instruction upon delivery of the PEG to Agilent).  Customer
shall provide any such written instructions to Agilent at least [**] days prior
to delivery of the PEG. Upon receipt of the PEG, Agilent will promptly do a
visual inspection of the PEG container to ensure it has not been compromised. 
Agilent will, promptly, but in no event later than [**] business days of
receiving the PEG, notify Customer in writing in accordance with the Quality
Agreement in the event that such visual inspection revealed that the PEG was
compromised at the time of delivery or was, at the time of delivery, otherwise
unusable to manufacture Product.  Agilent will conduct raw material release
testing of the PEG in accordance with the specification for the PEG consistent
with the Quality Agreement.  Agilent will provide Customer notice in writing in
accordance with the Quality Agreement in the event that the PEG does not comply
with the specification for the PEG.  In the event that Agilent provides a
notification in accordance with this Section 3.3.2, Agilent shall not be liable
for any delays or supply failures associated with delivered PEG that, at the
time of delivery, was compromised or, at the time of delivery, was otherwise
unusable to manufacture Product ordered by Customer hereunder.  Agilent
acknowledges that all PEG delivered shall remain the property of Customer and
Agilent

 

4

--------------------------------------------------------------------------------


 

shall clearly identify all such PEG in storage and in its books as goods
belonging to Customer.  Agilent shall not use any such PEG for any purpose other
than for Customer under this Agreement.  Agilent shall use first in — first out
and first expiry — first out methods of usage.

 

3.3.3                     Subsequent to the completion of the validation Batches
for the New Drug Application submission for the Finished Product, Agilent shall
reimburse Customer for [**] percent ([**]%) of the invoiced cost of any PEG
(which in no event shall be greater than [**] dollars ($[**]) per kilogram) and
any associated freight fees in the event that such PEG cannot be used in the
Processing of the Product as a result [**].  Agilent shall immediately inform
Customer of any loss or damage to the PEG and promptly provide in writing all
explanations and evidence relating thereto.

 

3.3.4                     Subsequent to the completion of the validation Batches
for the New Drug Application submission for the Finished Product, Agilent shall
reimburse Customer for [**] percent ([**]%) of the Cost of the PEG used in the
Processing of Product that (i) fails to conform to the Specification, (ii) is
not manufactured in accordance with GMP, (iii) is not in Good Condition or
(iv) is not free from Latent Defects.  For the purposes of calculating the cost
of the PEG under this Section 3.3.4, the Parties agree that the cost of the PEG
is [**] dollars ($[**]) per Batch in the [**] Process (the “Cost”). Agilent’s
reimbursement obligation under this Section 3.3.4 shall be equitably adjusted
with respect to any Batch where a portion of the Product produced in such Batch
(i) conforms to the Specification, (ii) has been manufactured in accordance with
GMP, (iii) is in Good Condition and (iv) is free from Latent Defects.

 

3.3.5                     Agilent shall maintain up-to-date records of all PEG
held in inventory and, within the [**] or at such other frequency as the Parties
may agree, shall provide to Customer a complete and accurate list of all PEG
held by it on the [**].  Such inventory list shall in particular specify the
inventory balance of PEG at the relevant date.  Agilent shall also provide
Customer with written reports on a [**] basis reconciling the quantities of the
PEG provided to and held by Agilent, the consumption of the PEG and the
estimated yield losses in the Processing.

 

3.3.6                     In addition to the reports set forth in Section 3.3.5,
Agilent shall provide to Customer the result of an inventory count to be carried
out, under the joint supervision of Agilent and Customer, in accordance with
Agilent’s usual year end audit procedures, of all the PEG held by Agilent as of
[**] (or such other date as the Parties may agree) of each calendar year, such
report to be delivered on or before [**] after such date, or within such other
time as the Parties may agree.  Agilent shall be responsible for all
discrepancies (such as, for example, missing quantities) not accounted for
during such yearly inventory count or in connection with the monthly inventory
report without regard to the reason for the discrepancy.  Each Party shall pay
for its own fees under this Section.

 

3.4                               Statements of Work.

 

3.4.1       During the Term, Customer may request that Agilent perform
Manufacturing Services.  As mutually agreed by the Parties in a Statement of
Work, each Party shall perform the obligations set forth in each Statement of
Work.  In the event of any inconsistency between this Agreement and a Statement
of Work, the terms and conditions of this Agreement shall prevail.  Each Party
shall retain appropriately qualified and trained personnel with the requisite
knowledge and experience to perform such obligations in accordance with this
Agreement and any applicable Statement of Work.

 

5

--------------------------------------------------------------------------------


 

3.4.2       Customer may make changes to a Statement of Work (other than
cancellation or deferment) at any time by a written request.  Agilent shall
notify Customer within [**] business days of its receipt of such request of any
proposed modifications to the price or delivery dates incurred as a direct
result of the change.  Upon Customer’s written acceptance of such proposal, the
Statement of Work shall be deemed so modified.

 

3.5                               Exclusivity.

 

3.5.1       Except as otherwise provided in Section 13.3.1, Agilent agrees that
during the Term and  for a two (2) year period after the Term (the “Exclusivity
Period”), Agilent and its Affiliates shall only supply Anti-PDGF Aptamer APIs or
Finished Product to Customer and any Affiliate of Customer or Third Party
designated by Customer.

 

3.5.2       Customer agrees that during the Term, Agilent shall be Customer’s
supplier of at least [**] percent ([**]%) of Customer’s commercial manufacturing
requirements of Product on an annual basis for use in the United States,
European Union, and any additional future jurisdictions as mutually agreed to by
the Parties in writing or such lesser amount in the event Agilent is unable to
supply such [**]% percent.  If Customer does not meet such purchase requirement
for any such calendar year during the Term, Customer shall have the right to
cure such deficiency by ordering the missing quantity of Product during the [**]
month period following the end of such calendar year.  Provided that Customer
has cured such deficiency by ordering the missing quantity of Product during the
[**] month period following the end of such calendar year, such deficiency shall
not be deemed a breach of this Agreement and Agilent shall not have the right to
terminate this Agreement as a result of such deficiency.  Upon [**] days prior
written notice to Customer, Agilent may, at its own expense, appoint an
independent auditor to audit and examine Customer’s books and records solely for
the purpose of confirming Customer’s compliance with the exclusivity commitment
in this Section 3.5.2.  Such audit may be made no more than [**].

 

4.             SUPPLY

 

4.1          [RESERVED]

 

4.2                               Forecasts.  Within [**] days of the
commencement of the [**] following the Effective Date and every [**] months
thereafter, Customer shall submit to Agilent a written rolling forecast of the
quantity of Product which Customer expects to order from Agilent for delivery
during the next [**] months (the “Forecast”).  The Forecast shall constitute a
non-binding, good faith estimate provided by Customer solely to assist Agilent
in production planning, and shall not represent any purchase commitment by
Customer or a supply commitment by Agilent.  It is understood and agreed by the
Parties that Agilent will not hold inventory of Product.  However, Agilent shall
deliver such quantities of Product that are ordered in accordance with a
Purchase Order that has been accepted by Agilent.

 

4.3                               Purchase Orders.

 

4.3.1                        Issuance of Purchase Orders and Lead Times.  Within
[**] days of the commencement of the [**] following the Effective Date, and
within [**] days of the commencement of each [**] thereafter, Customer may
submit to Agilent a Purchase Order for Product to be delivered within the lead
time set forth herein.  Each Purchase Order shall be based upon the then-current
Forecast and represent the quantity of Batches to be manufactured in a single
campaign. Customer may decrease or increase the quantity of Product ordered
using validated Batch size increments, provided that any such increase falls
within the [**] campaigns per year allotted to Customer.  Each Purchase Order
shall set forth the

 

6

--------------------------------------------------------------------------------


 

requested delivery date(s) for the Product ordered.  The lead time for all
Purchase Orders shall be [**] months from the date of Purchase Order acceptance
to the requested delivery date.  Customer may, at its discretion, have a longer
lead time in a Purchase Order.  For each accepted Purchase Order, Agilent will
employ campaigning for Facility efficiency.

 

4.3.2                        Acceptance of Purchase Orders.  Agilent shall
notify Customer as to whether any Purchase Order delivered pursuant to
Section 4.3.1 has been accepted or rejected within [**] business days following
Agilent’s receipt of such Purchase Order, unless such Purchase Order exceeds
Customer’s then current credit limit, in which case the [**] business day period
shall be extended to [**] business days.  Customer’s credit limit shall be
reviewed by Agilent consistent with Agilent’s corporate policy, and adjusted as
necessary, [**] or upon any material adverse change specific to Customer that
would affect Customer’s ability to perform its obligations hereunder.  Agilent
may only reject a Purchase Order as follows:  (i) the Purchase Order is not in
compliance with this Agreement; (ii) the Purchase Order does not have a delivery
address; (iii) the Purchase Order does not comply with Agilent’s credit limit
standards; provided that if Customer agrees to make an up-front pre-payment
representing all or a portion of the amount due with respect to such Purchase
Order as may be requested by Agilent, Agilent may not reject the Purchase Order
on the basis that it does not comply with Agilent’s credit limit standards,
which pre-payment shall be refunded to Customer by Agilent in the event Agilent
fails to deliver Product for which the pre-payment was made; (iv) the Purchase
Order does not comply with the lead times set forth in Section 4.3.1; (v) during
the period beginning on the date on which Customer files a New Drug Application
for the Finished Product with the FDA and ending [**] months from the date of
Customer’s first commercial sale of the approved Finished Product, the Purchase
Order specifies a quantity of Product that is greater than [**] percent ([**]%)
of the then-current Forecast rounded up to the nearest validated Batch size
increment; (vi) at any time during the Term of this Agreement other than during
the period described in (v) above, the Purchase Order specifies a quantity of
Product that is greater than [**] percent ([**]%) of the then-current Forecast
rounded up to the nearest validated Batch size increment; (vii) Customer has
previously submitted, and Agilent has accepted, a Purchase Order within the
applicable [**] pursuant to Section 4.3.1; or (viii) the Purchase Order
specifies delivery dates that would require more than a single campaign every
[**] months.  Notwithstanding the foregoing, Agilent will use commercially
reasonable efforts to accept more than [**] within each [**] and to accept
Purchase Orders in excess of the quantities set forth in (v) and (vi) above. 
Agilent’s failure to affirmatively reject a Purchase Order within the [**]
business day period or [**] business day period, as applicable, shall be deemed
an acceptance of such Purchase Order.  In the event that Agilent rejects a
Purchase Order hereunder, Agilent shall notify Customer in writing within the
[**] business day period or [**] business day period, as applicable, of the
reasons why such Purchase Order was rejected by Agilent.  Customer may, at its
option and at any time after such rejection, submit a revised Purchase Order.

 

4.3.3                        Details for Purchase Orders.  Each Purchase Order
shall specify the quantity of Product ordered and the time, manner and address
of delivery, all of which shall be subject to this Article 4.

 

4.3.4                        Fulfillment of Purchase Orders.  Upon acceptance of
a Purchase Order by Agilent, Agilent will deliver the Product (including without
limitation delivery of any Batch) by the delivery dates set forth in the
applicable Purchase Order.  The Parties acknowledge

 

7

--------------------------------------------------------------------------------


 

and agree that Agilent shall have the right to deliver Product up to [**]
business days prior to the applicable delivery date set forth in the applicable
Purchase Order.

 

4.4                               Delivery and Acceptance.  Subject to
Section 8.2.2, Agilent will deliver the Product to the carrier selected by
Customer.  Shipment terms are FCA Agilent’s Dock Boulder (Incoterms 2010). 
Title and risk of loss will pass to Customer when the Product is delivered to
Customer’s carrier.  Customer is responsible for payment of all shipment costs,
including any insurance necessary to guard against loss or damage during
shipment.  Acceptance shall occur upon delivery of the Product to Customer’s
carrier.  Agilent shall not be entitled to deliver partial shipments of Product
unless expressly authorized by Customer in writing.

 

4.5                               Certificates.  An appropriate Certificate of
Analysis (which shall include a material safety data sheet) and Certificate of
Compliance shall be provided with the shipment of each Batch delivered to
Customer.

 

4.6                               Shipping Instructions.  Customer will provide
Agilent with packaging and shipping instructions including temperature
requirements, temperature monitoring instructions and packaging specifications. 
Notwithstanding any other provision of this Agreement, Agilent will not be
liable for any loss or damage caused by Agilent’s compliance with Customer’s
packaging and shipping instructions or any loss or damage caused by Customer’s
carrier.

 

4.7          Cancellation and Deferment of Purchase Orders.

 

4.7.1                        Cancellation.  Customer may cancel any Purchase
Order or part thereof by providing Agilent with written notice thereof prior to
the scheduled delivery date.  In the event that Customer cancels a Purchase
Order or a part thereof, Customer shall pay the cancellation fees set forth
below.  In addition, Customer shall reimburse Agilent for all material and labor
costs incurred prior to the effective date of cancellation.  All cancellation
fees and reimbursements of incurred material and labor costs are due within [**]
days from the date of Customer’s receipt of an invoice.  In the event that
Agilent is able to use any material for another Purchase Order or customer
within [**] months of the effective date of cancellation, Agilent will issue a
credit to Customer for such reimbursed material cost.  Partial cancellations
shall be made using validated Batch size increments.

 

Cancellation fees are as follows:

 

[**] percent ([**]%) of the total price of the cancelled Purchase Order or part
thereof if Customer provides Agilent with not less than [**] months written
notice of the cancellation prior to the scheduled delivery date;

 

[**] percent ([**]%) of the total price of the cancelled Purchase Order or part
thereof if Customer provides Agilent with written notice of the cancellation
within [**] months of the scheduled delivery date but not less than [**] days
prior to the scheduled delivery date; and

 

[**] percent ([**]%) of the total price of the cancelled Purchase Order or part
thereof if Customer provides Agilent with less than [**] days prior written
notice of the cancellation.

 

4.7.2                        Deferment.  Customer may defer delivery of any
Purchase Order or part thereof by providing Agilent with written notice thereof
at least [**] months prior to the scheduled delivery date.  Delivery dates for
deferred Purchase Orders or parts thereof will be as mutually agreed to by the
Parties, subject to the limitation of [**] campaigns per year.  In the event
that Customer defers delivery of a Purchase Order or a part thereof, Customer
shall not be subject to any deferment fees unless Customer defers a Purchase
Order or a part thereof for more than [**] months in which case Customer will
pay a deferment fee

 

8

--------------------------------------------------------------------------------


 

of [**] percent ([**]%) of the total price of the deferred Purchase Order or
part thereof.  The deferment fee is due within [**] days from the date of
Customer’s receipt of an invoice.  Partial deferments shall be made using
validated Batch size increments.  Any deferment fee paid under this Section will
be credited against any cancellation fee that may become due with respect to the
same Purchase Order under Section 4.7.1.  Any deferment of a Purchase Order
beyond the next [**] scheduled campaigns, or [**] months from the scheduled
delivery date set forth in the Purchase Order,  shall be deemed a cancellation
subject to the fees set forth in Section 4.7.1.

 

5.             PROCESSING OF PRODUCT

 

5.1                                  Storage and Handling.  Agilent shall store
and handle the raw materials (including PEG) and packaging components under
appropriate conditions and temperature, humidity, light and cleanliness to avoid
any material adverse effect on the identity, strength, quality and purity of
such materials and components.  Agilent shall store and handle the Product in
accordance with the Specification and under appropriate conditions as defined by
Customer in accordance with the Product stability studies and temperature,
humidity, light and cleanliness to avoid any material adverse effect on the
identity, strength, quality and purity of the Product.

 

5.2                                  Manufacturing Standards.  Agilent shall
manufacture the Product in conformity with the Process, Master Batch Record,
GMP, the Quality Agreement and the Specification (the “Manufacturing
Standards”).

 

5.3                                  Shortage of Supply.  Agilent shall notify
Customer immediately upon becoming aware of an event of force majeure under
Article 12 or any other event that would render Agilent unable to supply any
quantity of the Product required to be supplied hereunder.

 

5.4                                  Risk Management.

 

5.4.1                        Safety Stock; Deposit.

 

5.4.1.1              Except with respect to the supply of PEG, Agilent shall
maintain a mutually agreed upon inventory level of critical raw materials and
supplies (“Safety Stock”) required for Agilent to manufacture and supply the
Product for Customer based upon the then-current Forecast.  The list of such
critical raw materials and supplies is set forth in Exhibit O, which list
(i) will be updated by the Parties within [**] days of the execution of this
Agreement to include the agreed upon quantities of such raw materials and
supplies and (ii) may otherwise be updated from time to time as mutually agreed
to by the Parties.  Agilent will acquire, maintain and store the Safety Stock
[**].  The levels of Safety Stock shall be adjusted after each [**] based upon
Customer’s Product requirements set forth in the then-current Forecast.

 

5.4.1.2     Upon mutual agreement regarding the initial inventory level of the
Safety Stock, Agilent shall invoice Customer, and Customer shall pay Agilent a
one-time deposit (the “Deposit”) in an amount [**] of the actual cost incurred
by Agilent to acquire such raw materials that comprise the initial Safety
Stock.  In the event the then-current Forecast necessitates a Safety Stock level
increase, Agilent will invoice Customer an additional amount to increase
Customer’s Deposit so that it is [**] of the cost of the inventory of such
Safety Stock.  In the event the Parties mutually agree to decrease the Safety
Stock, once the excess raw materials have been consumed in the manufacture of
Product, Agilent will credit Customer’s account in an amount [**] of the value
of the raw materials that were consumed and such credit shall be applied against
the next invoice sent by Agilent to

 

9

--------------------------------------------------------------------------------


 

Customer.  All adjustments to Customer’s Deposit with Agilent will be made [**]
and will be memorialized in writing by Agilent with supporting documentation to
be provided to Customer upon request.

 

5.4.1.3     Agilent will use commercially reasonable efforts to manage and use
the Safety Stock in a manner that minimizes the risk that any amount of the
Safety Stock expires before it can be used to manufacture Product hereunder,
including, but not limited to, using the Safety Stock on a first in, first out
basis.  In the event that any raw materials that comprise Safety Stock expire
due to Customer submitting Purchase Orders at levels materially below the
then-current Forecast, an amount equal to the value of such expired raw
materials in Safety Stock will be deducted from the Deposit for such Safety
Stock and the expired material will be shipped to a destination of Customer’s
choosing or disposed of by Agilent upon Customer’s direction.

 

5.4.1.4     Agilent shall at all times retain title to the Safety Stock and
assumes the risk of loss of any or all of such Safety Stock.  In the event any
or all of the Safety Stock is damaged or destroyed, Agilent shall, [**], replace
the damaged or destroyed Safety Stock with replacement raw materials of similar
type and quality.

 

5.4.2                        Risk Management Plan.  Agilent shall maintain and
comply with the risk management plan set forth in Exhibit K, which shall be
updated [**] subject to Customer’s prior written approval, which shall not be
unreasonably withheld, conditioned or delayed.

 

5.5                                  Capacity.  During the Term, Agilent will
provide capacity to manufacture [**] Batches in 2016, [**] Batches in 2017 and
[**] Batches of Product per calendar year thereafter in accordance with Purchase
Orders that are issued by Customer in accordance with Section 4.3.1 and accepted
by Agilent in accordance with Section 4.3.2.  The Parties will negotiate in good
faith increased capacity to be dedicated to Customer.  If the Parties agree on
such increased capacity, Agilent shall use commercially reasonable efforts to
increase its capacity to the agreed upon units of Product within a reasonable
time and Customer shall use commercially reasonable efforts to use the increased
capacity built by Agilent.

 

5.6                                  Alternative Supplier.  Agilent acknowledges
that (i) it is the intent of Customer to establish one or more alternative
suppliers to manufacture Product and (ii) in the process of establishing such an
alternative supplier Customer will discuss the Product and Customer’s Know-How,
subject to Article 14.  Customer shall be free to disclose to any such actual or
proposed alternative supplier the Process overview set forth in Exhibit H.

 

5.7                                  Process Changes or Improvements.  The
Parties shall collaborate in good faith to evaluate and implement potential
process improvements to increase Processing efficiencies and Agilent Product
capacity.  Agilent agrees that no change to the Process shall be made without
the prior written approval of Customer.  Notwithstanding the foregoing, any such
change to the Process shall be subject to the agreed upon Change Management
process as set forth in the Quality Agreement and the prior mutual agreement of
the Parties with respect to the costs and expenses associated with the agreed
upon change.

 

5.8           Supply Deficiency; Supply Failure; Technology Transfer

 

5.8.1                        Definitions of Supply Deficiency and Supply
Failure.  A “Supply Deficiency” means Agilent has delivered less than [**]
percent ([**]%) of the aggregate minimum yield for the Batch(es) of Product
specified in any accepted Purchase Order in accordance with the delivery date
set forth therein (the undelivered amount being referred to herein as the
“Deficiency Amount”), unless such failure results from a delay or default by
Customer

 

10

--------------------------------------------------------------------------------


 

under the Agreement (including but not limited to a failure to supply sufficient
amounts of PEG to enable Agilent to manufacture Product ordered by Customer
hereunder).  A “Supply Failure” means Agilent has failed to cure a Supply
Deficiency by (i) delivering the full Deficiency Amount of Product within [**]
days from the delivery date specified in the accepted Purchase Order or such
other date as mutually agreed to by the Parties in writing; or (ii) issuing, at
the time of the invoice, a credit to Customer for the Deficiency Amount,
provided that the Deficiency Amount is equal to or less than [**] percent
([**]%) of the aggregate yield for the quantity of Product ordered.  In the
event that Agilent has delivered [**] percent ([**]%) or more of the aggregate
yield for the Product ordered but less than [**]% of the amount of Product
ordered in any accepted Purchase Order, Agilent will issue a credit to Customer
for the difference.  For the avoidance of doubt, a shortfall where Agilent has
delivered at least [**] percent ([**]%) of the aggregate minimum yield for the
Batch(es) of Product specified in any accepted Purchase Order in accordance with
the delivery date set forth therein shall not constitute a Supply Deficiency.

 

5.8.2                        Procedure to Address Supply Deficiency.  In the
event of a Supply Deficiency, Agilent will use commercially reasonable efforts
to take one (1) or more of the following steps, as mutually agreed with
Customer, in the following order of preference whenever practicable (i.e., with
highest preference given to the remedy in (a) and the lowest preference given to
the remedy in (d)):  [**].

 

5.8.3                        Alternative Supply for Supply Failure.  In the
event of a Supply Failure, notwithstanding the exclusivity provisions set forth
in Section 3.5.2, Customer will have the right to purchase from one or more
alternative suppliers all of its Product requirements, provided that Customer
will use commercially reasonable efforts to limit any order of Product with
alternative suppliers to the extent of and for the anticipated duration of the
Supply Failure.  Customer will resume purchase of its Product requirements under
Section 3.5.2 from Agilent as soon as (a) Agilent reasonably demonstrates that
Agilent is able to resume supplying Product to fulfill Customer’s requirements
and (b) Customer has fulfilled all obligations or commitments, if any,
undertaken by Customer in connection with Customer’s arrangement(s) with the
alternative supplier(s).  Any purchases of Product by Customer from an
alternative supplier during a Supply Failure will, in addition to Customer’s
purchases from Agilent under this Agreement, count towards Customer’s [**]
percent ([**]%) purchase commitment from Agilent under Section 3.5.2.

 

5.8.4                        Technology Transfer.  In the event of (i) a Supply
Failure, or (ii) termination of this Agreement by Customer pursuant to
Section 13.2(a) or (b), and provided that Customer does not have a validated and
approved alternative supplier of Product, Agilent and its Affiliates shall use
their best efforts to co-operate, and cause their approved subcontractors to
co-operate, in good faith and in accordance with a technology transfer plan to
be agreed in good faith with Customer, to bring about a smooth and orderly
transition to an alternative supplier(s) of Product as further specified in this
Section.  For the sake of clarity, the licenses granted in Sections 9.3.2.1 and
9.3.2.2 shall survive and remain in full force and effect.  Agilent shall
transfer to Customer or its designee the technology and materials agreed upon by
the Parties in the technology transfer plan necessary for an alternative
supplier(s) to develop, manufacture and supply the Product, including providing
Customer or its designee sufficient information (including manufacturing
documentation, testing methodologies and quality protocols).  As agreed upon by
the Parties in the technology transfer plan, Agilent shall transfer to Customer
or its designee the Safety Stock and Customer shall pay Agilent an amount equal
to the

 

11

--------------------------------------------------------------------------------


 

remaining [**] cost of the inventory of such Safety Stock transferred that is
not already covered by the Deposit. Agilent shall further provide the necessary
technical assistance and required documentation necessary for transferring such
development, manufacture and supply responsibilities to an alternative
supplier(s) as agreed upon by the Parties in the technology transfer plan.  If
applicable and to the extent requested by Customer and permitted thereunder,
Agilent shall assign to Customer or its designee any Third Party agreements to
which Agilent or its Affiliate is a party that relate solely to the development,
manufacture and supply of the Product.  In addition, Agilent will also assist
Customer or its designee in obtaining other items necessary for the development,
manufacture and supply of the Product.  Agilent and its Affiliates and approved
subcontractors shall be responsible for their costs and expenses in connection
with this Section.  Notwithstanding any other provision of this Agreement, the
Parties acknowledge and agree that the obligations of Agilent, its Affiliates
and their subcontractors under this Section 5.8.4 shall terminate [**] months
after regulatory approval of the Finished Product.

 

6.                                      PRICE AND PAYMENT

 

6.1                                  Pricing.  Pricing for the Product shall be
as set forth in each Purchase Order; provided that such pricing shall not exceed
the pricing for Product set forth in Exhibit J except to the extent that the
Manufacturing Standards as of the Effective Date for Product ordered are
materially modified pursuant to the Change Management provisions set forth in
the Quality Agreement; provided that any increase in pricing shall be
proportionate to the increase in Agilent’s costs to manufacture Product based on
such modified Manufacturing Standards.  Pricing for the Manufacturing Services
shall be as set forth in each Statement of Work.

 

6.2                                  Payment.  Agilent shall invoice Customer at
the time of, as applicable, shipment of the Product in accordance with this
Agreement or completion of the Manufacturing Services, unless otherwise agreed
to by the Parties in a Statement of Work.  Payment of an undisputed invoice for
Product is due [**] days from the date of invoice.  Payment of a disputed
invoice for Product is due [**] days from the date of resolution of the dispute.
Payment terms are subject to change if Customer’s financial condition or payment
record merits such change.

 

6.3                                  Taxes.  Prices are exclusive of any sales,
use, service, value added or other similar taxes.  Any tax, duty, custom,
insurance or other fee of any nature imposed on Product or services by any
federal, state, local or foreign governmental authority shall be paid by
Customer.  If Agilent is required to pay any such tax or fee, Customer will
reimburse Agilent promptly upon invoice by Agilent.  If Customer claims
exemption from any taxes, Customer will provide Agilent with an appropriate
exemption certificate for the delivery jurisdiction.  Each Party will be
responsible for its own income, employment and property taxes.

 

6.4                                  Remedies.  Agilent may temporarily
discontinue its performance of the manufacture and supply obligations under this
Agreement if Customer fails to pay any sum when due and Customer has not cured
such failure within [**] days after receipt of written notice from Agilent
identifying such failure.

 

6.5                                  Manufacturing Cost Reductions.  The Parties
will work together during the Term to identify opportunities to reduce the cost
of manufacturing Product.  Any such cost reductions shall be subject to
Section 5.7 and the Change Management process set forth in the Quality
Agreement.  With respect to all other reductions in costs, the Parties shall
negotiate in good faith decreases to the price for the Product.

 

6.6                                  Manufacturing Cost Increases.  The Parties
agree that Agilent shall have, after good faith negotiations with Customer, the
right to increase Product prices provided that Agilent can

 

12

--------------------------------------------------------------------------------


 

demonstrate that such increases are based upon unavoidable increases in material
costs.  Any increases in labor costs will cause the Parties to negotiate in good
faith increases to the price of the Product, provided that such increases shall
not exceed the Producer Price Index percentage [**] as published by the United
States Department of Labor Producer Price Index for Chemical Manufacturing
Series ID:PCU325—325—, or any such replacement or substitute index published by
the United States government in the event the Producer Price Index is
discontinued.  Price increases under this Section may not be made more than
[**].

 

7.                                      REPRESENTATIONS AND WARRANTIES

 

7.1                                  General Representations and Warranties. 
Each Party represents and warrants to the other Party that (i) it has the right
and authority to enter into this Agreement and to carry out its obligations
hereunder; (ii) it is validly existing in each jurisdiction in which it is
incorporated and is authorized to do business under the laws of each
jurisdiction in which it engages in business activities; and (iii) it is not
aware of any legal, contractual or other restriction, limitation or condition
that might adversely affect its ability to perform its obligations hereunder.

 

7.2                               Warranties by Agilent.  Agilent warrants to
Customer that (i) all Product supplied under this Agreement shall conform to the
Specification at the time of delivery to Customer’s carrier; (ii) all Product
delivered under this Agreement shall be manufactured in accordance with GMP;
(iii) all Product delivered hereunder shall be free from Latent Defects; and
(iv) all Product delivered hereunder shall be delivered to Customer free and
clear of all liens and security interests.  Agilent warrants to Customer that
all Manufacturing Services shall be performed in a professional and workmanlike
manner consistent with industry standards.  The warranties set forth in this
Section (i) survive acceptance of the Product or Manufacturing Services by
Customer (including any Batch Packet acceptance); and (ii) are for the sole
benefit of Customer.

 

7.3                               IP Warranty by Agilent.  Except as otherwise
provided in this Section 7.3, Agilent warrants to Customer that, as of the
Effective Date, to the best of Agilent’s knowledge, the Process does not
(i) infringe any Third Party patents issued as of the Effective Date or
(ii) infringe or misappropriate any other intellectual property rights of any
Third Party existing as of the Effective Date (“IP Warranty”).  [**].  In the
event of breach of the foregoing IP Warranty, Customer’s sole and exclusive
remedy, and Agilent’s sole liability shall be as follows:  (i) Agilent will
defend or settle any Third Party claim against Customer, its officers,
directors, and employees in accordance with Section 9.8, Third Party
Infringement Claims, and (ii) in the event that a court of competent
jurisdiction determines that the Process infringes the Third Party’s
intellectual property rights [**] Agilent, at its cost and sole option, will
either (a) with Customer’s written consent, which consent shall not be
unreasonably conditioned, withheld or delayed, modify the Process so that it is
non-infringing or (b) obtain any necessary license.

 

7.4                               Warranties by Customer.  Customer warrants to
Agilent that (i) as of the Effective Date, to the best of Customer’s knowledge,
it owns or has the necessary rights, title and interest in and to the Product,
including the right under Patents owned or controlled by Customer to have
Product made for Customer, and (ii) as of the Effective Date, Customer has not
received any written notification alleging that the Product infringes or
misappropriates the intellectual property rights of any Third Party.

 

7.5                               Remedies.  In the event that (a) the Product
supplied under this Agreement fails to conform to the warranties set forth in
Section 7.2 of this Agreement, (b) the Parties agree that the Product has a
Latent Defect in accordance with Section 8.2.3.4 or an Independent Laboratory so
determines in accordance with Section 8.2.3.5, or (c) the Product is not in Good
Condition for any reason other than that the Product is not in the right
quantity in accordance with the manifest, (i) Agilent may elect either to
collect and dispose of the affected Product, at Agilent’s expense, or to
reimburse

 

13

--------------------------------------------------------------------------------


 

                                                Customer for any reasonable
costs incurred by Customer to collect and dispose of the affected Product;
(ii) Agilent shall reimburse Customer for all reasonable costs incurred by
Customer in connection with delivery of the affected Product, including freight,
clearance, duty and storage charges; and (iii) Agilent shall promptly, at no
additional cost to Customer (subject to Section 3.3.3 and 3.3.4, as applicable),
(y) replace the affected Product as soon as reasonably practicable with Product
that meets the requirements of Section 3.1 or (z) rework the affected Product,
subject to mutual agreement of the Parties.  In the event that Agilent fails to
replace or rework the affected Product within the timeframe mutually agreed to
by the Parties, (1) Agilent will refund to Customer any amounts paid for such
Product, [**].  In the event that Manufacturing Services performed under this
Agreement fail to conform to the warranty set forth in Section 7.2 of this
Agreement, Agilent will promptly, at Agilent’s cost, re-perform such
Manufacturing Services, provided that Agilent receives notice from Customer
within [**] business days after such Manufacturing Services were completely
delivered.  [**].

 

7.6                               No Warranty to Third Parties.  The warranties
set forth in Section 7.2 and Section 7.3 are solely for the benefit of
Customer.  Agilent makes no warranty to Customer’s end user customers or any
other Third Party.  Customer will not pass on to any end user customer or any
other Third Party any warranty or representation on behalf of Agilent.

 

7.7                               DISCLAIMER.  THE WARRANTIES SET FORTH IN THIS
ARTICLE 7 ARE EXCLUSIVE.  THE REMEDIES SET FORTH IN SECTION 7.3 ARE EXCLUSIVE
WITH RESPECT TO THE WARRANTIES IN SECTION 7.3.  EXCEPT AS EXPRESSLY PROVIDED
HEREIN, NEITHER PARTY MAKES NOR RECEIVES ANY WARRANTY OF ANY KIND,
EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, INCLUDING WARRANTIES OF DESIGN,
SUITABILITY OF QUALITY, OR ARISING FROM A COURSE OF DEALING OR USAGE OF TRADE
PRACTICE, WITH REGARD TO THE PRODUCT. AGILENT SPECIFICALLY DISCLAIMS THE IMPLIED
WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT AND FITNESS FOR A PARTICULAR
PURPOSE.

 

8.                                      QUALITY

 

8.1                                  Quality Agreement.  Each Party will comply
with the terms of the Quality Agreement in the performance of its obligations
hereunder including record retention, audits and inspections, change control,
adverse events and product recall.  The Parties will conduct periodic Product
quality reviews in accordance with the terms of the Quality Agreement.

 

8.2                                  Quality Assurance.

 

8.2.1                        Testing by Agilent.  Agilent shall perform quality
testing using assays mutually agreed to by the Parties in order to assure that
Product complies with the Specification, and shall retain samples of Product as
required by applicable law and produce records of the tests made on each Batch. 
Agilent shall provide Customer a Certificate of Analysis and Certificate of
Compliance confirming the performance of such testing. Customer may elect, at
its sole discretion, to attend and observe any testing conducted by Agilent in
accordance with this Section 8.2.1.  In addition, no Product shall be delivered
until such Product has been Processed in accordance with the agreed upon testing
specifications; provided, however, that the foregoing shall not relieve Agilent
of its obligation under this Section 8.2.  With respect to PEG, Agilent shall
perform quality testing of PEG in accordance with Agilent’s approved standard
operating procedures and report results to Customer within [**] days of
Agilent’s receipt of PEG.

 

8.2.2                        Records.  Capitalized terms used in this
Section 8.2.2 that are not defined in this Agreement shall have the meaning set
forth in the Quality Agreement.  Agilent shall maintain records, including
Master Batch Records and Batch Production Records, with

 

14

--------------------------------------------------------------------------------


 

                                                   respect to the manufacturing
and quality testing of the Product and shall deliver the Executed Batch Record
(in electronic PDF format) to Customer prior to Agilent providing the complete
Batch Packet to Customer.  Agilent shall provide a point of contact, familiar
with the Executed Batch Record, through which information about the Executed
Batch Record can be obtained in a timely and organized manner to improve and
expedite the Customer review.  In addition, Agilent will provide to Customer the
completed, executed batch records for each manufacturing step as such step is
completed and approved by Agilent’s Manufacturing and Quality groups, on a
rolling basis (and in any event, within [**] days of the completion of the
manufacturing step) in order to expedite completion of the final Batch Packet
review.  Customer will have [**] business days following receipt of the complete
Executed Batch Record to advise Agilent of any deficiencies or corrections
needed with the Executed Batch Record.  Agilent will subsequently provide
Customer a complete Batch Packet (in electronic PDF format).  Agilent shall not
ship Product hereunder unless and until: (i) Agilent has provided to Customer
the Batch Packet for such Product and under the condition that all opened
deviations, investigations or other anomalous events related to such Batch have
been resolved, and (ii)  Customer has reviewed the Batch Packet for such
shipment and authorized such shipment in writing.    Upon receipt of a complete
copy of the Batch Packet, Customer will use commercially reasonable efforts to
review such Batch Packet, and advise Agilent of any deficiencies or corrections
needed within [**] business days (“Target Review Period”).  Upon Customer’s
request, during the Target Review Period [**] Agilent will make available for up
to [**] business days the necessary personnel for in-person, on-site meetings at
the Facility (or such other location as the Parties may agree) to facilitate
Customer review of the Batch Packet.  If Customer is to exceed the Target Review
Period, [**].  Following Agilent’s resolution (to Customer’s satisfaction) of
any issues raised by Customer’s review of the Batch Packet, Agilent shall ship
the Batch of Product.  Notwithstanding the foregoing, in the event that
(a) Customer fails to provide such authorization within [**] business days after
Customer’s receipt of the Batch Packet, and (b) Customer has not within such
[**] business day period submitted to Agilent any questions or requests for
information and (c) Customer does not within such [**] business day period find
fault or anomaly with the balance of the Batch Packet documentation, then
Agilent may ship the associated Batch of Product and Customer shall be deemed to
have accepted the Batch Packet, [**].

 

8.2.3                        Non-Conforming Product.  Notwithstanding any prior
acceptance of Product (including any Batch Packet acceptance) by Customer, the
following shall apply with respect to non-conforming Product:

 

8.2.3.1              Inspection/Testing.  Upon receipt of each delivery of
Product from Agilent under this Agreement, Customer shall report to Agilent
within [**] business days of Customer’s receipt of Product from Customer’s
carrier if the Product does not conform to the quantity specified in the
Purchase Order, or if the Product is otherwise not in Good Condition.

 

8.2.3.2              Failure to Conform to Good Condition.  In the event
Customer notifies Agilent pursuant to Section 8.2.3.1 that the Product is not in
Good Condition, Agilent shall have the right to inspect and analyze the Product
within [**] business days of Agilent’s receipt of the Product or Agilent’s
receipt of visual evidence demonstrating that the Product is not in Good
Condition.  In the event that the Parties agree that the Product was not in Good
Condition at the time of delivery to Customer’s carrier, Customer shall have the
remedies as set forth in Section 8.2.3.6. If the Parties cannot agree as to
whether the Product was in Good

 

15

--------------------------------------------------------------------------------


 

                                                   Condition at the time of
delivery, the matter shall be escalated in accordance with Section 16.b,
Escalated Dispute Resolution.

 

8.2.3.3              Latent Defect.  In the event Customer discovers that the
Product has a Latent Defect, Customer shall promptly notify Agilent in writing
providing specific details about the nature of the Latent Defect.

 

8.2.3.4              Notification from Customer.  In the event Customer notifies
Agilent pursuant to Section 8.2.3.3 that the Product has a Latent Defect,
(i) Agilent shall have the right to inspect and analyze the Product within [**]
business days of Agilent’s receipt of a suitable quantity of such Product and
(ii) the Parties shall work together in good faith to reach agreement as to
whether the Product has a Latent Defect.  In the event the Parties agree that
the Product has a Latent Defect, Customer shall have the remedies set forth in
Section 7.5.

 

8.2.3.5              Independent Laboratory.  In the event the Parties fail to
agree whether the Product has a Latent Defect, the matter shall be referred to
an Independent Laboratory.   Agilent shall forward a sample of retained Product
from the Batch in question to the Independent Laboratory for testing and control
purposes.  Customer may also forward a sample of the affected Product to the
Independent Laboratory for such evaluation.  The Parties shall mutually agree to
the controls and procedures used by the Independent Laboratory to test the
Product.  Each Party shall have the right to audit the Independent Laboratory to
determine whether there was any departure from the established controls and
procedures used to test the Product.  In the event a Party determines that there
was a departure from the established controls and procedures, the Party shall
notify the other Party in writing within [**] business days and the Parties
shall resolve the matter in accordance with Section 16.b.  In the absence of
such determination, the decision of the Independent Laboratory shall be final
and binding on the Parties.  If the Independent Laboratory determines that the
Product has a Latent Defect, then the Independent Laboratory’s fees shall be
borne by Agilent.  If the Independent Laboratory determines that the Product
does not have a Latent Defect, then Customer shall bear the Independent
Laboratory’s fees and reimburse Agilent for any reasonable direct costs incurred
by Agilent in connection with the Independent Laboratory’s analysis of the
Product.

 

8.2.3.6              Customer’s Remedies.  In the event that the Product is not
in Good Condition because the Product is not in the right quantity in accordance
with the manifest, Sections 5.8.1-5.8.4 shall apply.  In the event that the
Product is not in Good Condition for any other reason, or in the event that the
Product has a Latent Defect, the remedies set forth in Section 7.5 shall apply.

 

8.2.4                        Audit Rights.  Customer shall have the right to
conduct audits and inspections of the Facility, Agilent’s manufacturing
operations and Agilent’s records relating to this Agreement as provided in the
Quality Agreement.  Agilent shall cooperate with Customer in conducting such
audits and inspections, including scheduling any requested audit to take place
in accordance with the Quality Agreement.

 

8.2.5                        Observation by Customer.  During the Term, Customer
shall have the right, at Customer’s sole cost and expense, during normal
business hours and upon reasonable notice, to visit the Facility in order to
ensure that the Processing complies with applicable legal requirements and the
Specification, as applicable. Agilent shall reasonably cooperate with Customer
to permit Customer such access in connection with such visits.  At all times
while in attendance at the Facility, Customer agrees to comply

 

16

--------------------------------------------------------------------------------


 

                                                   with all Agilent health and
safety protocols and other policies and procedures applicable to visitation of
the Facility as notified by Agilent to Customer prior to or during such
attendance.  Such visits shall not interfere with Agilent’s operations.

 

8.2.6                        Recalls and Voluntary Withdrawals.  If either Party
becomes aware of information about the Product or Finished Product indicating
that it may be non-conforming Product or Finished Product or that there is
potential adulteration, misbranding and/or any potential issues regarding the
safety or effectiveness of the Product or Finished Product, it shall within [**]
hours provide notice to that effect to the other Party.  Customer will initiate
an investigation and assessment of such circumstances and shall promptly notify
Agilent of its findings and any proposed course of action.  The Parties shall
meet to discuss such circumstances and to consider appropriate courses of
action.  Customer shall bear all costs associated with a recall of the Finished
Product except to the extent such recall is caused by (i) the negligence or
willful misconduct [**]; (ii) [**]; or (iii) Agilent’s failure to manufacture
the Product in accordance with GMP, in which cases Agilent shall pay Agilent’s
share of such costs associated with the recall.  The determination as to each
Party’s [**].  For purposes of this Section, the costs associated with a recall
of the Finished Product are defined [**].  In the event of a dispute with
respect to responsibility for costs associated with a recall, such dispute shall
be escalated for resolution in accordance with Section 16.b.

 

9.                                      INTELLECTUAL PROPERTY

 

9.1                               Background Property.  Each Party retains all
right, title and interest in and to all Intellectual Property owned, licensed or
developed by or on behalf of such Party prior to the Effective Date or
independent of this Agreement, and without reliance on the other Party’s
Proprietary Information.

 

9.2                               Ownership of Developed Intellectual Property.

 

9.2.1                        Customer shall be the sole owner of all right,
title and interest in and to all Intellectual Property relating specifically to
the Product, including the Specification and all improvements to the Product and
Specification that are (i) jointly developed by Customer or its employees or
consultants on the one hand and Agilent or its Affiliates, employees or
consultants on the other hand, during the course of performing or receiving
services hereunder or (ii) developed by Agilent or its Affiliates, employees or
consultants during the course of performing Manufacturing Services under a
Statement of Work or during the course of performing services for Customer under
any Purchase Order, ((i) and (ii) collectively, “Product Improvements”). 
Agilent hereby assigns to Customer all of its right, title and interest in
Product Improvements.  Agilent agrees to execute such assignments and other
documents and to take such other actions as may be reasonably requested by
Customer from time to time, at Customer’s expense, in order to effect the
ownership provisions of this Section 9.2.1.  For avoidance of doubt,
intellectual property relating to the Processing of nucleic acids and the
Processing of modified nucleic acids, including pegylated nucleic acids, which
is not sequence or Product specific shall not be considered to be a “Product
Improvement” but shall be considered to be Intellectual Property relating to the
Process, as provided in Section 9.2.2 below and not subject to the obligation to
assign provided in this Section 9.2.1.

 

9.2.2                        Agilent shall be the sole owner of all right, title
and interest in and to all Intellectual Property relating to the Process,
including all improvements thereto, that are developed by Agilent or its
Affiliates, employees or consultants.   In addition, Agilent shall be the sole
owner of all right, title and interest in and to all Intellectual Property
relating to the Process, including all improvements thereto, that are jointly
developed by Customer or

 

17

--------------------------------------------------------------------------------


 

                                                   its Affiliates, employees or
consultants and Agilent or its Affiliates, employees or consultants, during the
course of performing or receiving services hereunder (“Joint Process
Improvements”).  Customer hereby assigns to Agilent all of its right, title and
interest in Joint Process Improvements, except as otherwise provided in
Section 9.3.2.1 below.  Customer agrees to execute such assignments and other
documents and to take such other actions as may be reasonably requested by
Agilent from time to time, at Agilent’s expense, in order to effect the
ownership provisions of this Section 9.2.2.

 

9.3                               License Grants.

 

9.3.1                        License to Agilent.

 

9.3.1.1              During the Term, Customer hereby grants to Agilent a fully
paid, non-exclusive, non-sublicensable (except as otherwise permitted under
Section 9.5), non-transferable (except to a permitted assignee in accordance
with Section 16(e) (“Permitted Assignee”)) license under any and all Customer
Intellectual Property that is necessary for Agilent to perform its obligations
under this Agreement, for the sole and limited purpose of Agilent’s performing
its obligations under this Agreement.

 

9.3.2                        Licenses to Customer.

 

9.3.2.1              Agilent hereby grants to Customer a worldwide, fully
paid-up, royalty-free, perpetual, non-sublicensable (except in accordance with
this Section 9.3.2.1), non-transferable and non-assignable (except to a
Permitted Assignee), (x) non-exclusive license under Joint Process Improvements;
and (y) non-exclusive license under analytical methods that are developed by
Agilent or its Affiliates, employees or consultants in the performance of a
Statement of Work  or a Purchase Order, (“Analytical Methods”) (together with
Joint Process Improvements, collectively, “Licensed Technology”) to manufacture,
have manufactured, produce, have produced, develop, have developed, use, have
used, offer for sale, have offered for sale, sell, have sold, import, and have
imported the Product and Finished Product, subject to the following: (i) any
sublicense granted by Customer to a Third Party manufacturer or a Third Party
that Customer has granted a license under Customer Intellectual Property to
develop or manufacture Product (“Customer Licensee”) and/or Finished Product
shall be restricted to using the Licensed Technology for the sole purpose of
performing services (including development and manufacturing services) for the
Product or Finished Product exclusively for Customer, Customer’s Affiliates,
Customer Licensees or a Permitted Assignee and (ii) prior to disclosing any
Licensed Technology to any Third Party, Customer shall enter into a valid
written confidentiality agreement with such Third Party that (a) requires the
Third Party to maintain the confidentiality of Agilent Proprietary Information
contained in the Licensed Technology under terms no less restrictive than those
set forth in Article 14 of this Agreement and (b) restricts the Third Party from
using the Licensed Technology for any purpose other than to perform services for
the Product or Finished Product exclusively for Customer, Customer’s Affiliates,
Customer Licensees or a Permitted Assignee in accordance with this
Section 9.3.2.1.  In addition, any sublicense to Analytical Methods granted by
Customer under this Section 9.3.2.1 to a Third Party manufacturer of Finished
Product shall be restricted to those Analytical Methods that are necessary to
manufacture and release the Finished Product.  In addition to the non-exclusive
license granted above, and solely with respect to Joint Process Improvements,

 

18

--------------------------------------------------------------------------------


 

                                                   Agilent hereby grants to
Customer  a worldwide, fully paid-up, royalty-free, perpetual, non-sublicensable
(except in accordance with this Section 9.3.2.1), non-transferable and
non-assignable (except to a Permitted Assignee) license to use Joint Process
Improvements on a non-exclusive basis to manufacture, have manufactured,
produce, have produced, develop, have developed, use, have used, offer for sale,
have offered for sale, sell, have sold, import, and have imported products
controlled by Customer, provided that (i) any sublicense granted by Customer to
a Third Party manufacturer or a Customer Licensee shall be restricted to using
the Joint Process Improvements for the sole purpose of performing services
(including development and manufacturing services) exclusively for Customer,
Customer’s Affiliates, Customer Licensees or a Permitted Assignee and (ii) prior
to disclosing any Joint Process Improvements to any Third Party, Customer shall
enter into a valid written confidentiality agreement with such Third Party that
(a) requires the Third Party to maintain the confidentiality of Agilent
Proprietary Information contained in the Joint Process Improvements under terms
no less restrictive than those set forth in Article 14 of this Agreement and
(b) restricts the Third Party from using the Joint Process Improvements for any
purpose other than to perform services exclusively for Customer, Customer’s
Affiliates, Customer Licensees or a Permitted Assignee in accordance with this
Section 9.3.2.1. Except as expressly provided herein, no license to any Licensed
Technology is granted, conveyed or implied. [**].

 

9.3.2.2              Agilent hereby grants to Customer, for the life of the
Licensed Patents, a non-exclusive, fully paid-up, royalty-free,
non-sublicensable (except in accordance with this Section 9.3.2.2),
non-transferable and non-assignable (except to a Permitted Assignee) license,
under the Licensed Patents, to make, have made,  use, have used, import, have
imported, offer for sale, have offered for sale, sell and have sold the Product
and Finished Product, subject to the following:  any sublicense granted by
Customer to a Third Party manufacturer or Customer Licensee shall be restricted
to developing and manufacturing the Product or Finished Product exclusively for
Customer, Customer’s Affiliates, Customer Licensees or a Permitted Assignee and
shall contain a provision identifying Agilent as an intended third party
beneficiary of, and entitled to enforce, any such sublicense. Except for any
future licenses that may be granted by Agilent pursuant to Section 7.3 in a
written amendment to this Agreement in accordance with Section 16.j, no other
license is granted by Agilent under this Agreement, either directly or by
implication, under any Patent other than the Licensed Patents.  [**].

 

9.3.2.3              With respect to the licenses set forth in Sections 9.3.2.1
and 9.3.2.2, the Parties hereby agree that the licenses for the Product and
Finished Product under this Agreement are hereby extended to the ARC1905
molecule (Zimura).

 

9.4                                  Reservation of Rights.  Except as expressly
provided herein, no license to any Agilent Intellectual Property or Customer
Intellectual Property is granted, conveyed or implied.  All rights not conferred
are expressly reserved.

 

9.5                               Subcontracting.  Agilent shall only engage
those Affiliates and Third Parties approved by Customer in writing to
manufacture the Product and shall not sub-license the rights under any Customer
Intellectual Property other than to such approved Affiliates and Third Parties
and solely for the purpose of manufacturing and supplying Product to Customer
and provided that any such approved Affiliate or Third Party shall be subject to
Agilent’s obligations contained in this

 

19

--------------------------------------------------------------------------------


 

                                                Agreement.  Agilent shall be
responsible for any breach of this Agreement by any such Affiliates and Third
Parties subject to Article 15.

 

9.6                               Process Patents, Process Overview and
Know-How.

 

9.6.1                        Process Patents.  All Patents owned or licensed by
Agilent or its Affiliates that cover or claim the Process are set forth in
Exhibit F.  During the Term, upon the reasonable request of Customer, no more
than [**], Agilent shall update Exhibit F.  Agilent shall not incorporate into
the Process any claims covered by Patents unless the Parties have agreed to
incorporate such claims into the Process pursuant to the Change Management
process.

 

9.6.2                        Process Overview.  An overview of the Process is
attached to this Agreement as Exhibit H.  Agilent acknowledges and agrees that
Exhibit H does not contain any Agilent Proprietary Information and that Customer
may disclose Exhibit H, or any information contained therein, to any Third Party
to the extent such Third Party has a reasonable need to know such information.

 

9.6.3                        Third Party Know-How.  Agilent has not and shall
not incorporate into the Process any Third Party Know-How unless (A) Agilent has
the right to incorporate such Third Party Know-How into the Process and (B) the
Parties have agreed to incorporate such Third Party Know-How into the Process
pursuant to the Change Management process.

 

9.7                               Licenses to Use the Process.  Agilent is
responsible for the procurement of any licenses to Intellectual Property
necessary to use the Process to manufacture the Product under this Agreement.
 Agilent shall have full responsibility for the determination of whether and
from which Third Party it requires any such license to Intellectual Property
claiming or covering the Process for the manufacture of the Product under this
Agreement and for the procurement of any such license.  For purposes of clarity,
nothing in this Section 9.7 shall limit or prevent Customer, in its sole
discretion, from obtaining any license or other rights to any Third Party
Intellectual Property it considers necessary or useful to manufacture the
Product.

 

9.8                               Third Party IP Existing as of the Effective
Date.  Agilent will defend or settle any Third Party claim against Customer, its
officers, directors, and employees that (i) Agilent’s use of the Process to
manufacture the Product under this Agreement or (ii) any Manufacturing Services
provided by Agilent under this Agreement (a) infringes any Third Party patents
issued as of the Effective Date or (b) infringes or misappropriates any other
intellectual property rights of any Third Party existing as of the Effective
Date.  Agilent shall not settle or compromise any action or proceeding under
this Section 9.8 that adversely affects Customer’s rights and interests without
the written consent of Customer, which consent shall not be unreasonably
conditioned, withheld or delayed.  The Parties shall comply with the
indemnification process set forth in Section 10.3 with respect to any such Third
Party claims.  Agilent will pay infringement defense costs, settlement amounts
and court awarded damages in connection with infringement claims under this
Section 9.8.  Agilent shall have no obligation under this Section 9.8 for any
claim of infringement arising from Product use prohibited by this Agreement. 
This Section 9.8 states Customer’s sole and exclusive remedy and Agilent’s sole
liability with respect to any such Third Party claim.

 

9.9                               Third Party IP Arising after the Effective
Date.  In the event of a claim or allegation that the Process or the
Manufacturing Services (a) infringes any Third Party patents issued after the
Effective Date or (b) infringes or misappropriates any other intellectual
property rights of any Third Party that first came into existence after the
Effective Date, the Party first having notice of the claim or assertion shall
promptly notify the other Party and the Parties shall negotiate in good faith
and jointly determine (i) any necessary or desirable action to remediate the
same, which may include modifying the Process so that it is non-infringing,
obtaining any necessary license and/or opposing the claim or allegation, and
(ii) the allocation of related costs.

 

20

--------------------------------------------------------------------------------


 

10.                               INDEMNITIES AND INSURANCE

 

10.1                        Agilent’s Indemnity Obligations.  Agilent will
indemnify, defend and hold harmless Customer, its officers, directors, and
employees, from and against any and all claims, losses, damages, demands,
expenses or other liability arising out of a Third Party claim to the extent
caused by (i) failure of the Product to conform to the Specification at the time
of delivery to Customer’s carrier; (ii) Agilent’s failure to manufacture the
Product in accordance with GMP; or (iii) the negligence or willful misconduct of
Agilent or its officers, directors, employees, Affiliates, subcontractors or
suppliers.  Agilent’s obligations under this Section 10.1 do not apply with
respect to any claim to the extent such claim is subject to indemnification
under Section 10.2.

 

10.2                        Customer’s Indemnity Obligations.  Customer will
indemnify, defend and hold harmless Agilent, its officers, directors, and
employees, from and against any and all claims, losses, damages, demands,
expenses or other liability arising out of a Third Party claim to the extent
(i) arising from the sale, marketing or distribution of the Product or Finished
Product, or use of the Product or Finished Product, by Customer or its officers,
directors or employees or any Third Party including death or injury to any
person; or (ii) caused by the negligence or willful misconduct of Customer or
its officers, directors or employees, Affiliates, subcontractors or suppliers. 
Customer’s obligations under this Section 10.2 do not apply with respect to any
claim to the extent such claim is subject to indemnification under Section 10.1.

 

10.3                        Process.  Each Party agrees to notify the other
Party promptly upon receipt of any claim for which indemnification is sought. 
The Party seeking indemnification will provide the indemnifying Party with such
information and assistance as the indemnifying Party may reasonably request, at
the expense of the indemnifying Party.  In no event may either Party compromise
or settle any claim or suit in a manner that adversely affects the rights and
interests of the other Party (or any indemnitee) without the prior written
consent of the other Party, which consent shall not be unreasonably conditioned,
withheld or delayed.  The indemnifying Party shall have no liability under this
Article 10 with respect to claims or suits settled or compromised by the
indemnified Party (or any indemnitee) without the indemnifying Party’s prior
written consent, which shall not be unreasonably withheld, conditioned or
delayed.  The indemnified Party may, at its own expense, participate in the
defense of any claim.  In the event that the indemnifying Party fails to assume
control of the defense of any claim, the indemnified Party may assume control at
the expense of the indemnifying Party.

 

10.4                        Insurance.  During the Term, Agilent will maintain
insurance coverage in accordance with the Memorandum of Insurance attached
hereto as Exhibit D.

 

11.                               COMPLIANCE WITH LAWS AND REGULATORY MATTERS

 

11.1                        Compliance with Laws.  Each Party shall comply with
all applicable laws and regulations governing the performance of such Party’s
obligations under this Agreement.  Without limiting the foregoing, Agilent shall
ensure that the Facility and Product conform to GMP and the requirements of all
applicable Regulatory Authorities and Customer shall ensure that the Finished
Product conforms to GMP and the requirements of all applicable Regulatory
Authorities.

 

11.2                        Regulatory Filings.  Customer, at its expense, shall
be solely responsible for the preparation, filing and maintenance of all
regulatory documents and all governmental permits, licenses and other approvals
as may be necessary with respect to the formulation, marketing, distribution,
sale and use of the Product and Finished Product.  Upon Agilent’s request,
Customer will provide Agilent with a copy of such regulatory documents to the
extent they relate to the manufacture of Product under this Agreement.

 

21

--------------------------------------------------------------------------------


 

11.3                           Codes of Conduct.  Agilent agrees to maintain, in
accordance with industry practices, and comply with Agilent’s Standards of
Business Conduct available at
http://www.agilent.com/supplier/downloads/StandardsBusinessConduct.pdf.

 

11.4                        Permits and Commercial Readiness Plan.

 

11.4.1                 Permits.  Agilent at its expense shall be solely
responsible for, and has the obligation to prepare, file and maintain all
licenses, permits and approvals as may be necessary with respect to the
manufacture of the Product and performance of Manufacturing Services at the
Facility, including all regulatory approvals required to import raw materials
and packaging components.  Upon Customer’s request, Agilent will provide
Customer with a copy of such documents to the extent they relate to the
manufacture of the Product or the performance of Manufacturing Services under
this Agreement.

 

11.4.2                 Commercial Readiness Plan.  Agilent’s Commercial
Readiness Plan is attached hereto as Exhibit N.  [**].   Agilent’s obligations
under this Section 11.4.2 shall terminate [**] months after regulatory approval
of the Finished Product.

 

11.5                        Hazardous Waste.  Any hazardous waste generated
during the manufacture of the Product under this Agreement will be disposed of
by Agilent in accordance with Agilent procedures at Agilent’s cost and expense.

 

11.6                        Export Controls.   Each Party shall comply with
applicable US and other laws, rules and regulations that govern the import,
export and re-export of the Product, including the U.S. Export Administration
Regulations, and will obtain any required export and import authorizations.

 

11.7                        Record Retention.  Agilent shall maintain the
records and documentation relating to the manufacture of the Product in
accordance with ICH guidance, Agilent’s Standard Operating Procedure and the
Quality Agreement.

 

11.8                        Technical Support.

 

11.8.1                 Upon notification to Agilent that Customer has received a
complaint or inquiry regarding the safety, efficacy or quality of the Product or
Finished Product, Agilent shall, within a reasonable period, supply Customer
with a chemical analysis of a number of retained samples, maintained in
accordance with the Quality Agreement, of the Batch(es) of the Product in
question.

 

11.8.2                 Upon notification to Customer that Agilent has received a
complaint or inquiry regarding or discovery by Customer of any issues relating
to the safety, efficacy or quality of the Product or Finished Product, Customer
shall, within a reasonable period, provide technical support as reasonably
requested by Agilent, which may include, but shall not be limited to, technical
advice and chemical analysis of retained samples of the Product, maintained in
accordance with the Quality Agreement.

 

11.8.3                 Except as set forth in Section 8.2.6, all technical
support provided by Agilent under this Section 11.8 shall be subject to the
pricing and payment terms for technical and regulatory support as set forth in a
Statement of Work agreed upon by the Parties.

 

11.9                           Regulatory Support.

 

11.9.1                 Agilent agrees to cooperate with, and provide regulatory
assistance to, Customer to support existing, pending or new Product or Finished
Product registrations and marketing approvals, in each case, with any relevant
governmental authority.  The foregoing assistance rendered by Agilent may
include: (i) assisting Customer in completing and submitting changes to any
regulatory submissions related to the Product; (ii) cooperation in connection
with pre-approval inspections carried out by governmental

 

22

--------------------------------------------------------------------------------


 

authorities; and (iii) providing information to Customer that may be required by
a relevant governmental authority to support the Product or Finished Product,
including the manufacturing and exportation related thereto.  Except as set
forth in Section 8.2.6 and except for the general requirements for API
manufacturers set forth in the GMP and all laws and regulations applicable to
the manufacture and supply of API, all Product-specific regulatory support
provided by Agilent under this Section 11.9 shall be subject to the pricing and
payment terms for technical and regulatory support as set forth in a Statement
of Work agreed upon by the Parties.

 

11.10                    FDA Debarment Statement.  Agilent hereby certifies that
neither Agilent nor any employee engaged by Agilent to perform services under
this Agreement has been debarred under section 306 of the Federal Food, Drug and
Cosmetic Act in connection with the performance of services under this Agreement
or any comparable law or regulation outside of the United States.  In the event
that Agilent becomes aware of any such debarment, Agilent will provide Customer
with written notice thereof.  Agilent will request that all GMP manufacturing
and testing subcontractors utilized pursuant to Section 2.4 of the Quality
Agreement provide Customer with a certification that is substantially similar to
the certification provided by Agilent in this Section 11.10.   In the event that
any such subcontractor fails to provide the certification, Customer may withdraw
its approval for such subcontractor and Agilent shall cease using such
subcontractor to provide services under this Agreement.

 

12.                               FORCE MAJEURE

 

Neither Party will be liable for any failure or delay in performance of its
obligations under this Agreement to the extent such failure or delay is caused
by any event beyond such Party’s reasonable control, including fire, flood,
explosion, unavailability of utilities or raw materials, labor difficulties,
war, riot, act of God, export control regulation, or other laws or regulations,
action or failure to act of any governmental authority, or any judgment,
injunction or order of a court, administrative agency or regulatory authority
having the effect of preventing or adversely affecting either Party’s
performance under this Agreement.

 

13.                               TERM AND TERMINATION

 

13.1                           Term.  Unless otherwise terminated under this
Article 13, this Agreement will commence as of the Effective Date and will
continue for seven (7) years from the date of Customer’s first commercial sale
of the approved Finished Product (the “Initial Term”).  Unless otherwise
terminated in accordance with this Article 13, this Agreement shall be
automatically extended for one two-year period (the “Renewal Term” and together
with the Initial Term, the “Term”).  Notwithstanding any of the foregoing,
either Party may terminate this Agreement at the end of the Initial Term or
during the Renewal Term provided, however, that if Customer desires to terminate
it has given Agilent at least eighteen (18) months prior written notice of
termination and if Agilent desires to terminate it has given Customer at least
twenty-four (24) months prior written notice of termination.

 

13.2                           Termination.

 

(a) Subject to Section 13.2(c), this Agreement or a Statement of Work may be
terminated by either Party upon [**] days written notice in the event of a
material breach of any provision of this Agreement or such Statement of Work;
provided, however, that the breaching Party will have an opportunity to (i) cure
the breach during the [**], or (ii) provide the non-breaching Party with a plan
to remedy the breach within the [**], and if so cured, no termination will be
deemed to have occurred as long as the breaching Party diligently pursues the
plan to remedy the breach and completes such plan in accordance with the time
frame mutually agreed to by the Parties (such time frame not to exceed an
additional [**] days).

 

23

--------------------------------------------------------------------------------


 

(b) This Agreement may be terminated by either Party immediately upon written
notice to the other Party (i) if the other Party makes an assignment for the
benefit of creditors; (ii) if proceedings in voluntary or involuntary bankruptcy
are initiated by, on behalf of or against the other Party (and, in the case of
any such involuntary proceeding, not dismissed within ninety (90) days);
(iii) if the other Party is adjudicated bankrupt, files a petition under
insolvency laws, is dissolved or has a receiver appointed for substantially all
of its property; or (iv) if the other Party ceases operation of its business as
its business has normally been conducted, or terminates substantially all of its
employees.

 

(c)    In the event of either Party’s material breach of its confidentiality
obligations under Article 14, the Parties shall refer the matter for resolution
under the escalated dispute resolution process set forth in Section 16(b).  For
the avoidance of doubt, [**].

 

(d) In the event that Customer fails, from the date of Customer’s first
commercial sale of the approved Finished Product, under this Agreement for a
period of thirty-six (36) months (i) to place a Purchase Order for a minimum of
one hundred (100) oligonucleotide grams of Product and (ii) to take delivery of
such Product within the lead times as set forth in Section 4.3.1 of this
Agreement, Agilent shall have the right to terminate this Agreement upon written
notice to Customer without further opportunity to cure.

 

(e)  In the event that Agilent has failed to cure any Supply Failure under this
Agreement by delivering the full amount of Product ordered within [**] months of
such Supply Failure, Customer may terminate this Agreement upon written notice
to Agilent.

 

(f)  Customer may terminate this Agreement immediately if any Regulatory
Authority issues a final order or determination that prevents Customer from
supplying the Product or Finished Product or exporting, purchasing or selling
the Product or Finished Product. Additionally, Customer shall have the right to
terminate this Agreement immediately if the Product or Finished Product cannot
be reasonably commercialized for medical, scientific or legal reasons, including
reasons arising out of clinical trials.

 

13.3                           Effect of Termination or Expiration.

 

13.3.1                 Section 3.5.1 shall survive termination or expiration of
this Agreement unless this Agreement is terminated by Agilent pursuant to
Section 13.2(a), (b) or (d), or by Customer pursuant to Section 13.2(f). 
Notwithstanding the foregoing, if this Agreement is terminated by Customer
pursuant to Section 13.2(a), (b) or (e) during the Initial Term, the obligations
under Section 3.5.1 shall survive such termination for a period of five
(5) years after the effective date of such termination.

 

13.3.2                 Termination or expiration of this Agreement or any
Statement of Work shall not release either Party from any liability, right of
action or other obligation which has arisen prior to such termination or
expiration, including Agilent’s obligation to deliver to Customer such quantity
of Product under any Purchase Order accepted by Agilent prior to the effective
date of termination or expiration, and Customer’s obligation to pay Agilent the
amount set forth in such Purchase Order.  In the event of termination of any
Statement of Work under Section 13.2, Customer shall only pay Agilent for all
work performed under such Statement of Work prior to the termination date.  In
the event a Supply Failure is not cured and this Agreement is terminated under
Section 13.2(e), Agilent will refund to Customer any amounts paid for the
Product that was not delivered.

 

13.3.3                 In the event of expiration or termination of this
Agreement for any reason other than (i) termination by Agilent pursuant to
Section 13.2(a) for Customer’s failure to pay amounts owed hereunder or
(ii) termination by Agilent pursuant to Section 13.2(b), Customer shall be
entitled, subject to Section 4.3.2, to place Purchase Orders in accordance with

 

24

--------------------------------------------------------------------------------


 

the lead times set forth in Section 4.3.1 in order to build inventory of the
Product.  Customer shall be entitled to place such Purchase Orders for a period
of [**] months following the date of notification for expiration or
termination.  Customer shall, subject to the terms of this Agreement, including
the procedures set forth in Article 8, take delivery of all Product ordered
under this Section 13.3.3 within [**] months following the date of such
notification for expiration or termination.  All Purchase Orders placed by
Customer under this Section 13.3.3 shall be subject to the terms and conditions
of this Agreement, notwithstanding any prior termination or expiration thereof.

 

13.4                           Surviving Provisions.  Notwithstanding any
expiration or termination of this Agreement, the following provisions shall
survive:  3.3.3, 3.3.4, 4.7, 5.8.4, 6.2, 6.3, 7, 8.2.3, 8.2.6, 9, 10, 11, 12,
13, 14, 15 and 16.

 

14.                               CONFIDENTIAL INFORMATION

 

14.1                           Proprietary Information. The terms and conditions
of the Confidentiality Agreement dated March 22, 2011, by and between Customer
and Agilent, as amended (“Confidentiality Agreement”), are attached hereto as
Exhibit G and incorporated herein by this reference.  Capitalized terms used in
this Article 14 and not defined in this Agreement shall have the meanings
ascribed to them in the Confidentiality Agreement.  The terms and conditions of
the Confidentiality Agreement shall apply to information exchanged under this
Agreement; provided that:

 

14.1.1                 with respect to information exchanged pursuant to this
Agreement, the “Purposes” as defined in Section 1 of the Confidentiality
Agreement shall be amended to mean the conduct of activities and exercise of
rights granted pursuant to this Agreement;

 

14.1.2                 notwithstanding Section 3 of the Confidentiality
Agreement, the Confidentiality Agreement shall apply to all Proprietary
Information disclosed between the Parties pursuant to the Confidentiality
Agreement and/or this Agreement from March 22, 2011 until the end of the Term
plus any additional time needed to complete Agilent’s obligations under
Section 13.3.3;

 

14.1.3                 notwithstanding Section 8(c) of the Confidentiality
Agreement, the Confidentiality Agreement, as it applies to information exchanged
under this Agreement, shall be construed and interpreted in accordance with the
laws of the State of New York as provided in Section 16(k);

 

14.1.4                 notwithstanding Section 8(e) of the Confidentiality
Agreement, the obligations of confidentiality and non-use under the
Confidentiality Agreement shall apply until the [**] anniversary of the
expiration or termination of this Agreement;

 

14.1.5                 the restrictions on disclosure and use set forth in the
Confidentiality Agreement shall not apply to the disclosure of this Agreement or
the disclosure of Proprietary Information to governmental authorities (i) that
is required by applicable law or regulation to be submitted by Customer in
connection with the issuance or maintenance of marketing approvals for the
Product or Finished Product; (ii) that is submitted by either Party to comply
with requests for information from any governmental authority; or (iii) that is
submitted by either Party to comply with applicable governmental regulations
(including the rules and regulations of any stock exchange); provided that,
(x) to the extent permitted by applicable law, Customer or Agilent, as the case
may be, will give reasonable advance notice to the other Party of such
disclosure requirement in order to allow the other Party the opportunity to seek
appropriate legal relief to prevent or limit disclosure of its Proprietary
Information; (y) reasonable measures shall have been taken by the Party seeking
to disclose the other Party’s Proprietary Information to ensure confidential
treatment of such Proprietary Information;  and (z) any disclosure shall be

 

25

--------------------------------------------------------------------------------


 

limited to such portion of the other Party’s Proprietary Information that is
legally required to be disclosed.

 

14.1.6                 notwithstanding anything to the contrary in the
Confidentiality Agreement, but subject to Section 14.1.1, in the event that the
Recipient wishes to disclose this Agreement or the Disclosing Party’s
Proprietary Information to actual or potential investors, lenders, acquirers,
merger partners, or professional advisors who have a reasonable need to know
such information, the Recipient shall provide prior written notice thereof to
the Disclosing Party, and the Parties shall promptly meet (in person or via
telephone) and confer prior to any such disclosure for the purpose of avoiding
any inappropriate disclosure of the Disclosing Party’s Proprietary Information. 
Following such meeting, if the Disclosing Party has provided its express prior
written consent to such disclosure, which consent shall not be unreasonably
withheld or delayed, the Recipient may disclose the Disclosing Party’s
Proprietary Information to such Third Party; provided that (i) the Recipient
shall only disclose such amount of the Disclosing Party’s Proprietary
Information as is reasonably necessary; and (ii) the Recipient has entered into
a confidentiality agreement, with terms of confidentiality at least as
restrictive as the terms and conditions set forth in this Article 14 and the
Confidentiality Agreement, with such Third Party (other than attorneys and
accountants of Recipient who are bound to confidentiality under applicable
ethical and professional rules) before disclosing any of the Disclosing Party’s
Proprietary Information.   In the event that the Disclosing Party has not
consented to such disclosure, the Recipient may engage an independent Third
Party consultant reasonably acceptable to the Disclosing Party and subject to
confidentiality obligations at least as restrictive as the terms and conditions
set forth in this Article 14 and the Confidentiality Agreement, to evaluate the
Parties’ rights and obligations hereunder and such independent Third Party
consultant shall be permitted to disclose to such Third Party confirmation
solely regarding the adequacy of such rights and obligations and the performance
hereunder.  For the avoidance of doubt, the independent Third Party consultant
shall not be permitted to disclose any Proprietary Information of the Disclosing
Party to any Third Party.  The Parties agree that the process set forth in this
Section 14.1.6 shall not apply to Customer’s use or exercise of the license
rights under Sections 9.3.2.1 or 9.3.2.2, provided that Customer complies with
the provisions of the applicable Sections 9.3.2.1 or 9.3.2.2.

 

14.2                           Remedies.  Each Party shall be entitled, in
addition to any other right or remedy it may have, at law, in equity or under
this Agreement, to seek temporary, preliminary and permanent injunctions,
enjoining or restraining the other Party and its Affiliates from any violation
or threatened violation of this Article 14.

 

15.                               LIMITATION OF LIABILITY

 

15.1                           EXCEPT IN CONNECTION WITH (A) A BREACH OF
ARTICLE 14; (B) THIRD PARTY CLAIMS UNDER ARTICLE 10; AND (C) DAMAGES ARISING
FROM GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, IN NO EVENT WILL EITHER PARTY OR
ITS AFFILIATES, SUBCONTRACTORS OR SUPPLIERS BE LIABLE FOR ANY
INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES OR LOST PROFITS, LOST
OPPORTUNITY OR LOST GOODWILL, ARISING OUT OF THIS AGREEMENT, REGARDLESS OF
WHETHER SUCH DAMAGES ARE BASED ON TORT, WARRANTY,  CONTRACT OR ANY OTHER LEGAL
THEORY, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.  THIS EXCLUSION IS
INDEPENDENT OF ANY OTHER REMEDY SET FORTH IN THIS AGREEMENT. NOTWITHSTANDING THE
FOREGOING, AGILENT SHALL PAY ALL SETTLEMENT AMOUNTS AND COURT AWARDED DAMAGES IN
ACCORDANCE WITH SECTION 9.8, PROVIDED THAT THE

 

26

--------------------------------------------------------------------------------


 

PARTIES HAVE COMPLIED WITH THE INDEMNIFICATION PROCESS SET FORTH IN
SECTION 10.3.

 

15.2                           EXCEPT IN CONNECTION WITH (A) A BREACH OF
ARTICLE 14; (B) THIRD PARTY CLAIMS UNDER SECTION 9.8; (C) DAMAGES CAUSED BY
AGILENT’S OR ITS OFFICERS’, DIRECTORS’, EMPLOYEES’, AFFILIATES’, SUBCONTRACTORS’
OR SUPPLIERS’ GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; (D) AGILENT’S
REIMBURSEMENT OBLIGATIONS UNDER SECTIONS 3.3.3 AND 3.3.4; (E) THE REMEDIES SET
FORTH IN SECTION 7.5; (F) RECALL COSTS UNDER SECTION 8.2.6; AND (G) OBLIGATIONS
OF AGILENT TO REFUND OR CREDIT AMOUNTS TO CUSTOMER UNDER SECTIONS 4.3.2, 4.7.1,
5.4.1.2, 5.8.1, 7.5 AND 13.3.2, TO THE FULLEST EXTENT PERMITTED BY LAW,
AGILENT’S AGGREGATE LIABILITY TO CUSTOMER DURING ANY GIVEN 12-MONTH PERIOD FOR
CLAIMS FOR DAMAGES UNDER THIS AGREEMENT SHALL NOT EXCEED THE SUM OF THE TOTAL
NUMBER OF BATCHES MANUFACTURED BY AGILENT FOR CUSTOMER UNDER THIS AGREEMENT
DURING THE PREVIOUS TWELVE (12) MONTH PERIOD MULTIPLIED BY FIVE  HUNDRED
THOUSAND DOLLARS ($500,000.00).

 

16.                               MISCELLANEOUS

 

a.              Notices.  All notices required or permitted to be given under
this Agreement must be in writing and delivered to the other Party as set forth
below.  Notices are validly given upon the earlier of confirmed receipt by the
receiving Party or three (3) days after dispatch by a reputable courier or
certified mail, return receipt requested.  Either Party may change its
designated contact and address for purposes of notice by giving notice to the
other Party in accordance with these provisions.

 

Agilent Technologies, Inc.

 

Ophthotech Corporation

5555 Airport Blvd.

 

One University Square Drive

Suite 100

 

Suite 280

Boulder, CO 80301

 

Princeton, NJ 08540

Attn: General Manager

 

Attn: Chief Business Officer

 

 

 

With a copy to:

 

 

 

 

 

Agilent Technologies, Inc.

 

Ophthotech Corporation

5301 Stevens Creek Blvd.

 

One Penn Plaza, Suite 1924

Santa Clara, CA 95051

 

New York, NY 10119

Attn: General Counsel

 

Attn: General Counsel

 

b.              Escalated Dispute Resolution.  In the event that the Parties are
unable to agree upon any disputes arising under this Agreement, including
without limitation any claims of breach that may give rise to termination, the
Parties’ relationship managers agree to negotiate in good faith to resolve any
such disputes.  If such negotiations and meetings do not resolve the dispute
within [**] days after notice of the dispute, then a senior executive from each
Party will meet face to face within [**] days or as mutually agreed between them
to attempt to resolve such dispute.  If the dispute is not resolved to the
satisfaction of these executives within [**] days, then either Party may,
subject to the provisions of this Agreement, pursue all available legal
remedies.  Notwithstanding the foregoing, either Party may seek injunctive
relief with respect to any disputed matter without following the dispute
resolution procedure set forth above.

 

c.               Exhibits.  The following Exhibits attached to this Agreement
are deemed a part of this Agreement and incorporated by reference herein:

 

27

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PRODUCT

 

 

 

EXHIBIT B

 

[RESERVED]

 

 

 

EXHIBIT C

 

QUALITY AGREEMENT

 

 

 

EXHIBIT D

 

MEMORANDUM OF INSURANCE

 

 

 

EXHIBIT E

 

[RESERVED]

 

 

 

EXHIBIT F

 

LIST OF PATENTS

 

 

 

EXHIBIT G

 

CONFIDENTIALITY AGREEMENT

 

 

 

EXHIBIT H

 

PROCESS OVERVIEW

 

 

 

EXHIBIT I

 

[RESERVED]

 

 

 

EXHIBIT J

 

PRODUCT PRICING

 

 

 

EXHIBIT K

 

RISK MANAGEMENT PLAN

 

 

 

EXHIBIT L

 

[RESERVED]

 

 

 

EXHIBIT M

 

SPECIFICATION

 

 

 

EXHIBIT N

 

COMMERCIAL READINESS PLAN

 

 

 

EXHIBIT O

 

CRITICAL RAW MATERIALS

 

d.              Independent Contractors.  The relationship of the Parties
established under this Agreement is that of independent contractors and neither
Party is a partner, employee, agent or joint venturer of or with the other.

 

e.               Assignment.   Except as otherwise provided in this
Section 16(e), neither this Agreement nor any part hereof may be assigned or
transferred by either Party, whether by operation of law or otherwise, without
the other Party’s prior written consent.  Either Party shall have the right to
assign this Agreement, without the other Party’s consent, in the event of a sale
or transfer of the business as to which this Agreement relates, whether such
sale or transfer occurs by merger, reorganization, asset and/or stock purchase,
or by any other means, provided that the assignee agrees in writing to assume
all of the assignor’s obligations under this Agreement.  The assigning Party
shall notify the non-assigning Party in writing as soon as possible of any sale
or transfer of its business.  Any assignment or purported assignment in
violation hereof shall be void.  This Agreement will be binding upon and inure
to the benefit of the Parties and their permitted successors and assigns.

 

f.                Headings; Construction; Interpretation.  Headings used herein
are for convenience only and shall not in any way affect the construction of or
be taken into consideration in interpreting this Agreement.  The terms of this
Agreement represent the results of negotiations between the Parties and their
representatives, each of which has been represented by counsel of its own
choosing, and neither of which has acted under duress or compulsion, whether
legal, economic or otherwise.  Accordingly, the terms of this Agreement shall be
interpreted and construed in accordance with their usual and customary meanings,
and each of the Parties hereto hereby waives the application in connection with
the interpretation and construction of this Agreement of any rule of law to the
effect that ambiguous or conflicting terms or provisions contained in this
Agreement shall be interpreted or construed against the Party whose attorney
prepared the executed draft or any earlier draft of this Agreement.  Any
reference in this Agreement to an Article, Section, subsection,

 

28

--------------------------------------------------------------------------------


 

paragraph, clause or Exhibit shall be deemed to be a reference to any Article,
Section, subsection, paragraph, clause or Exhibit, of or to, as the case may be,
this Agreement.  Except where the context otherwise requires, (i) any definition
of or reference to any agreement, instrument or other document refers to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or therein); (ii) any
reference to any law refers to such law as from time to time enacted, repealed
or amended; (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import, refer to this Agreement in its entirety and not to any
particular provision hereof; (iv) the words “include,” “includes,” “including,”
“exclude,” “excludes,” and “excluding,” shall be deemed to be followed by the
phrase “but not limited to,” “without limitation” or words of similar import;
and (v) all references in this Agreement to “days” will, unless otherwise
specified herein, mean calendar days.

 

g.               No Third Party Beneficiaries.  No provisions of this Agreement
are intended to confer or give, or will be construed to confer or give, to any
person or entity other than Agilent and Customer any rights, remedies or other
benefits under or by reason of this Agreement.

 

h.              Severability.  If any provision of this Agreement is determined
by a court of competent jurisdiction to be invalid or unenforceable in any
respect, such determination will not impair or affect the validity, legality or
enforceability of the remaining provisions hereof, and each provision is hereby
declared to be separate, severable and distinct.  To the extent that any such
provision is found to be invalid, illegal or unenforceable, the Parties will
negotiate in good faith to substitute for such provision, to the extent
possible, a new provision that most nearly effects the Parties’ original intent
in entering into this Agreement or to provide an equitable adjustment in the
event no such provision can be added.  The other provisions of this Agreement
will remain in full force and effect.

 

i.                  Hierarchy Of Documents.  Unless otherwise specifically
agreed to by the Parties, in the event of any conflict between the terms of this
Agreement and its Exhibits, and a Purchase Order, the order of precedence is as
follows: (i) the terms of this Agreement; (ii) its Exhibits; and (iii) the terms
of the accepted Purchase Order.  The Parties acknowledge and agree that the
pre-printed provisions on any Purchase Order will be deemed deleted and of no
effect whatsoever.

 

j.                 Entire Agreement.  This Agreement together with any Purchase
Orders and Statements of Work constitutes the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
communications, representations or agreements, whether oral or written.  No
modifications, amendments, or waiver of any term, condition or provision of this
Agreement or any Purchase Order or Statement of Work will be binding on either
Party unless in writing and signed by an authorized representative of each
Party.

 

k.              Governing Law.  This Agreement is made under and will be
construed in accordance with the laws of New York without giving effect to that
jurisdiction’s choice of law rules.  The United Nations Convention on Contracts
for the International Sale of Goods will not apply to this Agreement or to
transactions processed under this Agreement.

 

l.                  Announcements.  Neither Party shall make any public
disclosure relating to this Agreement without the prior consent of the other
Party, except as otherwise permitted under Article 14.

 

m.          Subcontractors.  Agilent shall not, without the prior written
approval of Customer, subcontract or delegate its obligations under this
Agreement or a Statement of Work.  Agilent shall be responsible for ensuring
that any approved subcontractor, including Agilent’s Affiliates, shall be
subject to Agilent’s obligations contained in this Agreement or any applicable
Statement of Work.  Agilent shall be responsible for any breach of this
Agreement by any subcontractors subject to Article 15.

 

n.              Counterparts.  This Agreement or any Purchase Order or a
Statement of Work may be executed in counterparts each of which, when executed
and delivered, shall be original, but all such

 

29

--------------------------------------------------------------------------------


 

counterparts shall constitute one and the same document.  The Parties agree that
signatures transmitted via portable document format (PDF) shall be deemed
originals until originals replace such copies.

 

30

--------------------------------------------------------------------------------


 

APPROVED AND AGREED TO:

 

AGILENT TECHNOLOGIES, INC.

 

OPHTHOTECH CORPORATION

 

 

 

 

 

 

By:

 /s/ Nelson Thune

 

By:

 /s/ Michael G. Atieh

 

 

 

Typed Name:

Nelson Thune

 

Typed Name: Michael G. Atieh

 

 

 

 

Title:

General Manager

 

Title:

 EVP, Chief Financial and Business Officer

 

 

 

 

 

Date:

 03 September 2015

 

Date:

September 3, 2015

 

31

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PRODUCT

 

Fovista (pegpleranib sodium,  [**])

 

[**].

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[RESERVED]

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

QUALITY AGREEMENT

 

3

--------------------------------------------------------------------------------


 

[g178701kk07i001.jpg]

GRAPHIC [g178701kk07i002.gif]

 

Quality Agreement

Use as an exhibit to service and supply agreement

 

 

 

Customer:

Ophthotech Corporation

 

One Penn Plaza

 

New York, NY 10119

 

 

Supplier:

Agilent Technologies, Inc.

 

5555 Airport Boulevard

 

Boulder, Colorado 80301

 

 

Product(s):

E10030 (PEGylated oligonucleotide) CSN API

 

 

Services:

Laboratory Testing

 

· Manufacturing Support and Finished API Release and Stability (CTX)

 

· Finished Drug Product Release and Stability Testing (CTL)

 

 

Version:

00

 

Approvals:

 

 

 

 

/s/ Nelson Thune

 

11/4/13

Agilent Technologies General Manager

 

Date

 

 

 

 

 

 

/s/ illegible

 

06 Nov 13

Agilent Manufacturing

 

Date

 

 

 

 

 

 

/s/ Celeste O’Connor

 

08 Nov 13

Agilent Technologies Quality Assurance

 

Date

 

 

 

 

 

 

/s/ Douglas Brooks

 

06-Nov-2013

Ophthotech Manufacturing

 

Date

 

 

 

 

 

 

/s/ Douglas Kollmorgen

 

05-Nov-2013

Ophthotech Quality Assurance

 

Date

 

 

 

 

 

 

Other

 

Date

 

Ophthotech: QA-AGR-0001 V00

Agilent:       QA-CON-0021

CONFIDENTIAL

 

 

4

--------------------------------------------------------------------------------


 

Sections: (aligned to May 2013 FDA DRAFT Guidance)

 

1.                                      Purpose and Scope

2.                                      Terms

2.1.                            (3) Definitions

2.2.                            (21) Audits and Inspections

2.3.                            (2) Roles and Communications

2.4.                            (19) Subcontracting

2.5.                            (17) Complaints, returns and recalls

2.6.                            (22) Quality Agreement Modifications

3.                                      Quality Dispute Resolution

4.                                      Responsibilities, including
communication mechanisms and contacts

4.1.                            (4) General Responsibilities

4.2.                            Quality Unit Responsibilities

4.3.                            Facilities and Equipment

4.3.1.                  (12) Facility

4.4.                            Materials Management

4.4.1.                  (8) Raw Materials

4.4.2.                  (18) Reprocessing and Reworking

4.5.                            Product Specific Terms

4.5.1.                  (10) Manufacturing

4.5.2.                  (11) Qualification and Validation

4.6.                            Laboratory Controls

4.6.1.                  (15) Reference Standards

4.6.2.                  (9) Specifications and Test Methods

4.6.3.                  (14) Samples

4.6.4.                  (16) Stability

4.6.5.                  (13) Packaging, Labeling, Testing and Release of GMP API

4.7.                            Documentation

4.7.1.                  (7) Documentation

4.7.2.                  (20) Regulatory Submission

5.                                      Change Control and Revisions

5.1.                            (5) Change Management

5.2.                            (6) Deviation Handling and OOS Investigation

6.                                      (23) Attachments

6.1.                            Contact Information

 

5

--------------------------------------------------------------------------------


 

1.                                      Purpose and Scope

 

1.1.                            This Quality Agreement (“Agreement”) for the
clinical and commercial stage manufacturing of Active Pharmaceutical Ingredients
(API), and testing of API and Drug Product under Good Manufacturing Practice
(GMP) is being executed by and between:

 

·                  Ophthotech Corporation hereafter referred to as “Ophthotech”.

 

·                  And, Agilent Technologies, Inc. hereafter referred to as
“Agilent”.

 

1.2.                            Agilent and Ophthotech are parties to
Manufacturing and Supply Agreements as set forth in Attachment 2 (the “Supply
Agreements”), pursuant to which Agilent is to supply Ophthotech API and perform
certain Manufacturing and Laboratory Services with respect to API and Drug
Product. This Agreement will become effective as of the date of the last
signatory herein.

 

1.3.                            Agilent shall operate in accordance with GMP for
manufacturing of GMP APIs and the performance of Manufacturing and Laboratory
Services and such other applicable regulatory requirements as described in this
Agreement and the applicable Supply Agreement.  The purpose of this Agreement is
to clearly define the roles and responsibilities of Agilent and Ophthotech with
regard to quality and GMP compliance issues concerning the production of GMP API
molecules and the performance of certain Manufacturing and Laboratory Services,
including testing of API and Drug Product.

 

1.4.                            The scope of this Agreement includes GMP and
quality compliance associated with the clinical and commercial stage
manufacturing of GMP API molecules and the performance of certain Manufacturing
and Laboratory Services, including testing of API and Drug Product.

 

2.                                      Terms

 

2.1.                            (3) Definitions

 

2.1.1.                  Analytical (Test) Methods — Methods used for analytical
testing, including Standard Test Methods and Compendial Methods.

 

2.1.2.                  Active Pharmaceutical Ingredient (API),—Any substance or
mixture of substances intended to be used in the manufacture of a drug
(medicinal) product and that, when used in the production of a drug, becomes an
active ingredient of the Drug Product as defined in ICH Q 7.  Such substances
are intended to furnish pharmacological activity or other direct effect on the
diagnosis, cure mitigation, treatment, or prevention of disease or to affect the
structure and function of the body.

 

6

--------------------------------------------------------------------------------


 

2.1.3.                  Approval — The term “Approval” is defined as concurrence
between Ophthotech and Agilent, as evidenced in writing and signed by both
companies’ Authorized Quality Representatives. In certain cases, Approvals may
be obtained electronically or verbally, followed by a written confirmation.

 

2.1.4.                  Authorized Quality Assurance Representative — An
individual named within this Agreement with the authority to resolve any
disputes or conflicts relating to this Agreement in a timely and equitable
manner and in compliance with all applicable quality and regulatory
requirements.

 

2.1.5.                  Batch — A specific quantity of material produced in a
process or series of processes that is expected to be homogeneous, within
specified limits, and that is produced by Agilent in the same cycle of
manufacture as defined by the applicable batch record and which shall be
packaged and released with a single release and lot number.

 

2.1.6.                  Batch Packet — Relevant documentation to be transferred
by Agilent to Ophthotech to support the release of a Batch. This packet
includes, but is not limited to, copies of:

 

2.1.6.1.                                Executed Batch Records

2.1.6.2.                                all Deviations, including proposed
CAPA’s where appropriate, associated with the manufactured API

2.1.6.3.                                OOS investigations associated with
analysis of the API

2.1.6.4.                                In-process results

2.1.6.5.                                Certificate of Analysis (COA)

2.1.6.6.                                Certificate of Compliance (COC)

2.1.6.7.                                QA disposition

 

2.1.7.                  Batch Production Record — An accurate reproduction of a
Master Batch Record used as instruction for and documentation of production
activities.

 

2.1.8.                  CAPA-Corrective action, preventative action.

 

2.1.9.                  Certificate of Analysis (COA) — A document, signed by an
authorized representative of Agilent, describing (i) the Specification; (ii) the
testing methods applied to the API in order to verify compliance with the
Specification, and (iii) the results thereof.

 

2.1.10.           Certificate of Compliance (COC) — A document, signed by an
authorized quality assurance representative of Agilent, attesting that a
particular Batch was manufactured in accordance with cGMP, and the
Specification.  The Certificate of Compliance may be included

 

7

--------------------------------------------------------------------------------


 

within the Certificate of Analysis, or separately, if required by Ophthotech.

 

2.1.11.           cGMP or GMP — Current Good Manufacturing Practices pursuant to
(i) the U.S. Federal Food, Drug, and Cosmetic Act as amended (21 USC 301 et
seq.), (ii) relevant U.S. regulations found in Title 21 of the U.S. Code of
Federal Regulations (including but not limited to Parts 11, 210, 211, 600 and
610), (iii) Commission Directive 2003/94/EEC of 08 October 2003, (iv) the EC
Guide to Good Manufacturing Practice for Medicinal Licensed Products, including
respective guidance documents; (v) any comparable laws, rules or regulations of
other jurisdictions as mutually agreed to by Ophthotech and Agilent, as each may
be amended from time to time; and (vi) the relevant current International
Conference on Harmonization (ICH) guidance documents, including the ICH Guidance
Q7 Good Manufacturing Practice Guide for Active Pharmaceutical Ingredients and
ICH Guidance Q11

 

2.1.12.           Controlled Documents - Paper or electronic documents that are
part of the quality system and contain data/information required by cGMPs. These
documents may also be referred to as GMP documents. Such documents must be
initiated and revised through document control and/or change control procedures.
Examples of controlled documents are: SOPs, analytical test methods,
specifications, batch records, validation protocols, forms, etc.

 

2.1.13.           Critical Raw Material — A material (starting materials,
reagents and solvents) whose intended use is in the production of intermediates
or APIs and whose attributes must be controlled within predetermined criteria to
ensure that the API meets its specification.

 

2.1.14.           Deviation —  A departure from written standard where any of
the following is true:  requires investigation and root cause analysis, has the
potential for product, process, or equipment impact, requires CAPA for
prevention of future recurrence, requires a Change Control, or presents a
potential non-conformance with a regulatory filing, specification, or validated
parameter, or requires customer notification.

 

2.1.15.           Disposition — The action of assigning a status of release,
quarantine, reject etc. to a material.

 

2.1.16.           Drug Product — The dosage form in the final immediate
packaging intended for human clinical or commercial use.

 

2.1.17.           Executed Batch Record — A completed Batch Production Record.

 

8

--------------------------------------------------------------------------------


 

2.1.18.   Intermediate- A material produced during steps of the processing of an
API that undergoes further molecular change or purification before it becomes an
API. Intermediates may or may not be isolated.

 

2.1.19.   Master Batch Record (MBR) — The document that defines the
manufacturing methods, materials, and other procedures, directions and controls
associated with the manufacture and testing of the API.

 

2.1.20.   Out-of-Specification (OOS) — A result derived from testing that is
valid but does not comply with the established specification.  In this case,
“result” is defined as the final reportable value as determined according to the
test method.  Such a reportable value may be comprised of multiple individual
determinations (i.e., replicates) as per the test method.  Only reportable
values are compared to specifications; therefore only a reportable value may
constitute an OOS.

 

2.1.21.   Product — Any a) API, or (b) Drug Product comprised of API, or
(c) intermediate(s) of (a) or (b), in each case as specified in the applicable
Scope.

 

2.1.22.   Qualified Supplier — A supplier who has met minimum approval standards
and been qualified by Agilent, to provide required items or services that may
impact API quality.

 

2.1.23.   Raw Material — A general term used to denote starting materials,
reagents, and solvents intended for use in the production of intermediates or
APIs.

 

2.1.24.   Regulatory Authority-means any competent authority of the US, Europe,
Japan, or other regulated region which regulates the manufacture of the API in
accordance with ICH guidelines.

 

2.1.25.   Significant Change — Any change that: has the potential to (a) impact
the quality, safety, identity, strength, efficacy, potency or purity of the API;
(b) impact the regulatory commitments and/or reporting requirements of the API;
(c) require re-qualification or re-validation of the process, methods, reference
standards approved by Ophthotech; and/or (d) result in changing or modifying
Ophthotech’s approved Specifications, test methods or any document approved by
Ophthotech.

 

2.1.26.   Significant Deviation — A deviation that has been shown to adversely
impact final API, stability study, drug product or a critical raw material.

 

2.1.27.   Specification — The Specification for the Product as set forth in the
Statement of Work, which Specification may be amended from time to time in
accordance with this agreement.

 

9

--------------------------------------------------------------------------------


 

2.1.28.   Subcontractor - Any manufacturer, packager, or other API support
service provider who performs processing, packaging, or testing of an API or any
intermediate step of manufacture, or other API support service on behalf of
Agilent.

 

2.2.         (21) Audit and Inspections

 

2.2.1.     Agilent agrees to allow the FDA and any other Regulatory Authority to
conduct any inspection related to the manufacture of the API which the FDA or
such Regulatory Authority requires and Agilent agrees to reasonably cooperate
with the FDA or such Regulatory Authority in connection with such inspection.
Agilent agrees to promptly notify Ophthotech of any inspections or actions by a
Regulatory Authority which could potentially impact the production or
distribution of the GMP API; provided that Agilent shall provide notice to
Ophthotech of any such inspection or action that relates to the API or Product
testing within [**] hours.  Ophthotech may be present during any regulatory
inspections involving their Product.  Agilent agrees to provide Ophthotech
(i) copies of any report issued and notice of any regulatory actions resulting
from such inspections within [**] business days of any written action from such
Regulatory Authority and (ii) within [**] days after Agilent’s receipt of such
regulatory action, a plan to make corrective actions to remedy such regulatory
action (which plan Agilent shall promptly implement and diligently pursue).

 

2.2.2.     Ophthotech reserves the right to conduct compliance audits of
Agilent’s records and relevant areas of the Agilent facility that are involved
in the production, testing, or storage of the API and Intermediates. Agilent
requires a minimum of [**] business day notice for compliance audits. During
audits, Agilent shall provide Ophthotech with all relevant documentation for the
sole purpose of assuring API quality and compliance with agreed-upon
manufacturing procedures.

 

2.2.3.     Ophthotech is entitled to one routine on-site GMP audit per [**]
period provided active manufacturing occurs during this period. A request for
audit due to a specific issue (‘for-cause’ audit) may be conducted at any time
with a minimum of a [**] business day notice and must be focused only on the
subject of the ‘for-cause’ audit.

 

2.2.4.     During an audit by Ophthotech, any non-conformances will be noted and
documented in a report issued by Ophthotech within ([**] business days. Agilent
will formally respond in writing within [**] business days following receipt of
the report [**].

 

2.2.5.     Ophthotech reserves the right, at Ophthotech’s expense, to conduct
PAI readiness and mock audit exercises at Agilent.

 

10

--------------------------------------------------------------------------------


 

2.3.         (2) Roles and Communication

 

2.3.1.     Ophthotech and Agilent will each appoint a Primary Contact for
communications between the two parties and who will jointly be responsible for
the coordination and management of the project, including communication of
quality and regulatory matters pursuant to this Agreement.

 

2.3.2.     Both primary contacts will be included on all communications between
Agilent and Ophthotech.  For verbal communications regarding quality and
regulatory matters, the initiating party will summarize the discussion in a
written record, which will then be distributed by the respective primary
contact.

 

2.3.3.     Ophthotech and Agilent will each appoint an Authorized Quality
Assurance (QA) Representative who will serve as the primary contact for quality
related notifications between the two parties.

 

2.3.4.     Responsible personnel are identified in Attachment 23.1.  Either
party may change its Project Manager or Authorized Quality Assurance
Representative by providing the other party written notice and Attachment 23.1
shall be updated to reflect any such change(s).

 

2.4.         (19) Subcontracting

 

2.4.1.     Agilent shall use approved subcontractors according to internal
procedures.  Agilent will not subcontract any activities related to the GMP
manufacturing or testing using non-approved subcontractors of API without prior
approval of Ophthotech.

 

2.4.2.     Agilent shall ensure that any quality impacting changes proposed at a
subcontractor site utilized for Ophthotech testing are assessed and Ophthotech
notified prior to the change being made.

 

2.5.         (17) Complaints, Returns, and Recalls

 

2.5.1.     Customer Complaints - Agilent agrees to maintain appropriate systems
for documenting and investigating any customer complaints associated with the
GMP API.  Agilent will assist Ophthotech with investigational work to resolve
the complaint. Agilent will respond within one business day for any serious or
patient safety related API complaints. In the case of an emergency Agilent will
rely upon site procedures to respond.

 

2.5.2.     GMP API Returns — Agilent will maintain records for returned products
including batch number, quantity and reason.

 

2.5.3.     Recalls — Ophthotech will be responsible for the recall of any
marketed Drug Products. Agilent is responsible for notifying

 

11

--------------------------------------------------------------------------------


 

Ophthotech of any GMP API that is the subject of a recall.  During a Product
recall, withdrawal, or field correction, Agilent shall keep accurate drug
accountability and distribution records, fully cooperate with Ophthotech in
notifying customers, and conducting the necessary recall and investigational
activities.  Agilent shall provide assistance in the investigation reasonably
required to determine the cause and extent of the problem necessitating the
recall.

 

2.6.         (22) Quality Agreement Revisions

 

2.6.1.     Any revision to this Quality Agreement or any related attachments
must be approved in advance by both parties. Revisions will be documented as
written addendums that are attached to the original Quality Agreement.  Each
addendum will minimally be approved by the Primary Contact and the Quality
Assurance representatives from both companies.

 

2.6.2.     The Quality Agreement shall be updated and will minimally be approved
by the Primary contact and the Quality Assurance representatives from both
companies at the initiation of Ophthotech every [**] years.

 

3.            Quality Dispute Resolution

 

3.1.         In the event of a dispute as to whether (i) the Product has a
Latent Defect or (ii) the Product was not in Good Condition at the time of
delivery, the parties shall follow the dispute resolution procedure set forth
the applicable Supply Agreement.  In the unlikely event a dispute arises
regarding any other issue affecting product quality that cannot be resolved, the
parties agree to resolve the dispute in the following manner.

 

3.1.1.     The parties agree to establish the basis of the dispute in writing
within [**] days of the origin of the dispute.

 

3.1.2.     The parties agree to the description content and detail of the
dispute by signing and dating the dispute description document.

 

3.1.3.     The document is escalated to the next higher comparable level in both
organizations wherein parties from both companies are tasked with resolving the
dispute as written.

 

3.1.4.      In the event the escalation does not resolve the dispute the parties
agree to follow the dispute resolution procedure set forth for Escalated Dispute
Resolutionin the applicable Supply Agreement.

 

12

--------------------------------------------------------------------------------


 

4.            Responsibilities, including communication mechanisms and contacts

 

4.1.         (4) General Responsibilities

 

4.1.1.     Agilent agrees to manufacture, test, and deliver the GMP API in
accordance with cGMP and other applicable compliance standards.

 

4.1.2.     Agilent agrees to test and perform stability studies on either API or
Drug Product as denoted in applicable Statements of Work.

 

4.1.3.     Agilent agrees to maintain and operate under a quality system
consistent with US and EU cGMP, including maintaining standard operating
procedures (“SOPs”), training and root cause analysis and corrective &
preventive actions.

 

4.1.4.     Agilent agrees to ensure that personnel involved in the manufacture,
testing and disposition of the GMP API have the education, training and
experience, or any combination thereof, to enable those persons to perform their
assigned responsibilities. Training extends to the particular operations that
the employee performs and to the applicable GMP’s as they relate to API and Drug
Product and the employee’s functions. Training records shall be maintained by
Agilent as required by GMP and made readily available for the personnel working
on API and Drug Product. All training relative to a specific task will be
completed prior to the initiation of the task. Training will be conducted with
sufficient frequency to assure familiarity with requirements applicable to the
position and function.  Agilent will ensure that any necessary GMP or technical
training has been performed and is documented.

 

4.2.         Quality Unit Responsibilities

 

4.2.1.     The quality unit shall have the responsibility and authority to
approve or reject all components, drug product containers, closures, in-process
materials, packaging material, labeling, and drug products, and the authority to
review production records to assure that no errors have occurred or, if errors
have occurred, that they have been fully investigated. The responsibilities and
procedures applicable to the quality unit shall be in writing; and the written
procedures shall be followed.

 

4.2.2.     The quality unit shall be responsible to assure adequate testing
facilities are available and utilized for the testing of raw materials,
components, API containers, closures, packaging materials, in-process materials,
and drug products.

 

4.2.3.     The quality unit shall have the responsibility for approving or
rejecting all procedures or specifications impacting on the identity, strength,
quality, and purity of the drug product.

 

13

--------------------------------------------------------------------------------


 

4.3.         (12) Facilities and Equipment

 

4.3.1.     Agilent will manufacture the Ophthotech API only at the Agilent
facility located at 5555 Airport Blvd. Boulder, CO 80301. (“Facility”)

 

4.3.2.     All critical measuring and monitoring devices used in processing
equipment will be calibrated according to a pre-determined documented schedule.
As appropriate, calibrations will be conducted using standards that are
traceable to NIST or an appropriate, traceable standard.

 

4.3.3.     All GMP manufacturing operations will occur in equipment and
facilities that are fully qualified per the Agilent Validation Master Plan and
are subject to formal maintenance, calibration, and cleaning procedures.

 

4.3.4.     The facility will be maintained according to procedure to ensure a
state of compliance and maintain a validated state relative to the manufacturing
of GMP APIs and in the performance of Manufacturing and Laboratory Services.

 

4.3.5.     Any proposed change in the facility that has the potential to impact
the quality of the Ophthotech API will be communicated to Ophthotech prior to
the change being made.

 

4.4.         Materials Management

 

4.4.1.     (8) Raw Materials

 

4.4.1.1.          It is the responsibility of Agilent to handle procurement,
delivery, inspection, testing and storage of raw materials (including
components) that are used to produce the GMP API except as specified in
4.4.1.6.  Materials will be tested and/ or examined against approved
specifications.

 

4.4.1.2.          Materials of animal origin will be certified BSE/TSE free as
per Agilent internal procedures.

 

4.4.1.3.          All Critical Raw Material suppliers will be qualified as
appropriate to the stage of development and the regulatory status of the GMP API
as per Agilent internal procedures. Agilent will select suppliers for
non-critical raw materials and components in accordance with the use and after
assessment by Agilent Quality.

 

4.4.1.4.          The testing procedures for the Critical Raw Materials will be
performed per compendial methods or other test methods developed by Agilent if a
compendial testing is not available or applicable.

 

14

--------------------------------------------------------------------------------


 

4.4.1.5.          Agilent shall use only those suppliers of Critical Raw
Materials that have been approved by Agilent. If Ophthotech requests a specific
supplier that is not a current Agilent qualified supplier, Agilent and
Ophthotech will work together to qualify that supplier.

 

4.4.1.6.          Except as otherwise agreed to by the Parties in writing, if
Ophthotech supplies material to Agilent for API manufacture, it is Ophthotech’s
responsibility to qualify that supplier and provide qualification documentation
to Agilent, including BSE/TSE certification and such qualification and audit
records as agreed to by the Parties.

 

4.4.1.7.          Agilent will maintain a Supplier Qualification program that
may be assessed by Ophthotech during a quality audit.

 

4.4.1.8.          Agilent will maintain samples of Critical Raw Materials, API
and finished Drug Product in accordance with ICHQ7. All materials shall be
handled and stored in accordance with the approved specifications.

 

4.4.1.9.          Under no circumstances shall any materials which may present a
potential hazard to the raw materials utilized in API be stored in the Facility,
or in proximity to the area where raw materials utilized in API are maintained.
If such materials are stored in the Facility, the Parties must agree to their
separation and segregation.

 

4.4.2.     (18) Reprocessing and Reworking

 

4.4.2.1.          If either Ophthotech or Agilent determines that reprocessing
or reworking of the GMP API is necessary due to OOS, manufacturing deviation,
unmet Specifications, or otherwise, the procedure will be documented and
approved by Agilent Chemical Development, Agilent Manufacturing, Agilent QA  and
Ophthotech QA, provided that Agilent shall not reprocess or rework the GMP API
without the prior written consent of Ophthotech.

 

4.5.         Product Specific Terms

 

4.5.1.     (10) Manufacturing

 

4.5.1.1.          Master Batch Record (MBR) - GMP APIs will be manufactured in
accordance with written MBRs that have been drafted by Agilent and approved by
Ophthotech.  MBRs will be reviewed and approved by the Agilent QA

 

15

--------------------------------------------------------------------------------


 

department prior to use.  Executed Batch Records will be reviewed and approved
by the Agilent QA department prior to disposition to Ophthotech.

 

4.5.1.2.          Waste Handling — Any waste generated by the process will be
disposed of according to Agilent procedures and in a secure and legal manner
which prevents unauthorized use and/or environmental compliance problems.

 

4.5.2.     (11) Qualification and Validation

 

4.5.2.1.          Agilent will be responsible for the qualification and
validation of manufacturing and testing equipment and processes, as mutually
defined by Agilent and Ophthotech.

 

4.5.2.2.          Agilent will perform qualification and/or validation, when
applicable, of any analytical test methods as required by Ophthotech. Agilent
will be responsible for generating protocols to qualify/validate the test
methods which will be reviewed and approved by both Agilent and Ophthotech, if
required.  Agilent will provide a final report to Ophthotech for method
transfer, qualification, and/or validation.

 

4.5.2.3.          Agilent will not make a Significant Change to any Ophthotech
specific test method without prior approval from Ophthotech. Compendial updates
to methods are acceptable and will not require Ophthotech pre-approval.
Ophthotech will be notified of changes to generic methods (other than compendial
methods) used for the Ophthotech process and copies provided on request.

 

4.5.2.4.          Ophthotech is responsible for providing Agilent with
sufficient quantities of an appropriately qualified API reference standard along
with a reference standard qualification certificate or appropriately tested
reference material. Agilent can also be requested to prepare an API reference
standard as described in section 4.6.1.2

 

4.6.         Laboratory Controls

 

4.6.1.     (15) Reference Standards/ Materials

 

4.6.1.1.          Any reference standards / materials that are supplied by
Ophthotech or obtained from an official source will be stored and used in
accordance with established Agilent procedures and any written instructions
provided by Ophthotech.

 

16

--------------------------------------------------------------------------------


 

4.6.1.2.          Any reference standards/ materials produced in-house at
Agilent for Ophthotech will be appropriately documented and tested to ensure
appropriate characterization of the material.

 

4.6.1.3.          (Copy of foregoing section) Ophthotech is responsible for
providing Agilent with sufficient quantities of an appropriately qualified API
reference standard along with a reference standard qualification certificate or
appropriately tested reference material. Agilent can also be requested to
prepare an API reference standard as described in section 4.6.1.2

 

4.6.2.     (9) Specifications and Test Methods

 

4.6.2.1.          Agilent will follow written quality system procedures for the
identification, quarantine, handling, sampling, testing and approval or
rejection of materials. Agilent will perform testing per established
methods/procedures and review results against the Specifications.  Changes to
these methods and procedures will be consistent with the Change Management
section of this Agreement.  Deviations to the test methods and procedures and
OOS results will be handled in a manner consistent with the Deviation and OOS
sections of this agreement.

 

4.6.2.2.          Critical Raw Materials — Agilent will make recommendations for
any change in Critical Raw Material Specifications and test methods as necessary
to assure quality and compliance. The establishment of formal Critical Raw
Material Specifications and test methods will occur per Agilent’s internal
procedures.

 

4.6.2.3.          In-Process — Ophthotech and Agilent will agree on in-process
Specifications and test methods used during development.    The establishment of
in-process Specifications and test methods for validation and commercial
manufacturing will occur per Agilent’s internal procedures and shall be subject
to approval by Ophthotech.

 

4.6.2.4.          Analytical Data Reporting Requirements - Copies of all
analytical QC raw data (including chromatograms) and reports generated by
Agilent will be provided to Ophthotech with the Batch Packet for in-process and
final API analysis following manufacture.  Copies of data related to method
transfer or validation will be available

 

17

--------------------------------------------------------------------------------


 

for on-site review by Ophthotech and provided to Ophthotech as required.

 

4.6.3.     (14) Samples / Reserve

 

4.6.3.1.          Raw Materials — Agilent agrees to sample and retain sufficient
amounts and stored under controlled conditions, of all materials used in
processing and testing, except water, compressed gasses and any highly volatile
compounds and compounds that are not stable. In addition to the above, it is the
responsibility of Agilent to retain Critical Raw Material samples with
appropriate labeling, storage and duration according to Agilent procedures.

 

4.6.3.2.          In-Process — Agilent will retain in-process samples until the
Batch has been approved for release or as requested by Ophthotech in writing.

 

4.6.3.3.          Final GMP API - Agilent will obtain retain samples of the
final GMP API in accordance as requested by Opthotech in writing, but at a
minimum, in sufficient amount to comply with ICH Q7 guidance for API sample
retains.  These retention samples will be packaged and stored in accordance with
ICH Q7 and the Agilent specification. Agilent will notify Ophthotech prior to
disposing of retain samples as per Agilent internal procedures.

 

4.6.4.     (16) Stability

 

4.6.4.1.          Stability testing, both accelerated and long-term, will be
conducted as contracted by Ophthotech. Ophthotech will be responsible for
determining appropriate retest/expiry dates, storage conditions, and packaging
materials.

 

4.6.4.2.          Stability testing will be conducted under protocols written by
Agilent and approved by Ophthotech and Agilent QA prior to commencement of the
stability study.

 

4.6.4.3.          Both parties agree to inform the other of the results of any
stability testing for which they are responsible. This includes notification of
any stability results that are deemed OOS or out-of-trend per established
specifications and/ or Agilent internal procedures per section 5.2 of this
agreement.

 

18

--------------------------------------------------------------------------------


 

4.6.5.     (13) Packaging, Labeling, Testing and Release of GMP API

 

4.6.5.1.          The final packaging, labeling, and testing of each GMP API
Batch will be conducted in accordance with written procedures, and with
packaging and labeling requirements and test specifications provided by
Ophthotech.

 

4.6.5.2.          Each batch will be internally released by the Agilent QA
department as per established internal procedures which will include a review of
associated batch records and analytical data.

 

4.6.5.3.          A Certificate of Analysis (COA) will be issued by Agilent for
each Batch of API confirming that the API has been tested in accordance with the
Specification using approved methods. The COA will contain results for all API
analyses that have a Specification. Agilent will provide an Analytical Data
Report Form for any additional analyses not listed on the Specification.

 

4.6.5.4.          A Certificate of Compliance (COC) will be issued by Agilent
for each Batch of API confirming that the API has been manufactured, packaged
and tested in full compliance with GMP, ICH Q7 and local Regulatory
requirements. The COC will attest to the accuracy of the manufacturing records
and provide limited detail on the occurrence and resolution of deviations that
may have occurred during Batch processing and testing. BSE/TSE certification for
any animal derived raw materials, packaging components and processing aids is
also provided.

 

4.6.5.5.          Final release authority for shipment of each Batch of GMP API
to Ophthotech will reside with Agilent’s QA department.

 

4.7.         Documentation

 

4.7.1.     (7) Documentation

 

4.7.2.     The Agilent Primary Contact will provide and receive all controlled
documents to and from the Ophthotech Primary Contact.

 

4.7.3.     Agilent will generate any internal Controlled Documents necessary to
support GMP API production and will be responsible for the retention and storage
of all Batch Packet documentation in a secure QA archive according to Agilent’s
record retention policy. Ophthotech shall be notified prior to destruction of
any Controlled Documents supporting a batch production record and have the
option of making

 

19

--------------------------------------------------------------------------------


 

arrangements for continued retention or the return of such documents to
Ophthotech.

 

4.7.4.     A Certificate of Analysis (COA), Certificate of Compliance (COC),
BSE/ TSE Certification, and Material Safety Data Sheet or Safety Data Sheet
(MSDS/SDS) will be provided by Agilent with every GMP API shipment.  Copies of
completed Batch Packets documents will be provided to Ophthotech as defined in
Section (2).

 

4.7.5.     Controlled Documents specific to the manufacture of E10030 will be
reviewed and approved by Ophthotech prior to Agilent making the documents
effective.

 

4.8.         (20) Regulatory Interactions and Submissions

 

4.8.1.     Regulatory Contacts. Unless otherwise required by applicable law,
Ophthotech will be solely responsible for all contacts and communications with
any regulatory authorities with respect to matters relating to the API or any of
the Manufacturing and Laboratory Services under a Statement of Work. Agilent
will notify Ophthotech immediately, and in no event later than [**] days, after
Agilent receives any contact or communication from any regulatory authority
relating in any way to the API or Product testing or the Manufacturing and
Laboratory Services under a Statement of Work and will provide Ophthotech with
copies of any such communication within [**] of receipt of such communication by
Agilent.  Agilent will consult with Ophthotech regarding the response to any
inquiry or observation from any regulatory authority relating in any way to the
API or Product testing or the Manufacturing and Laboratory Services under a
Statement of Work and will allow Ophthotech at Opthotech’s discretion to
participate in any further contacts or communications relating to such
Services.  Agilent will comply with all reasonable requests and take into
consideration all comments by Ophthotech with respect to all contacts and
communications with any regulatory authority relating in any way to the API the
Manufacturing and Laboratory Services under a Statement of Work.

 

4.8.2.     Submissions. Agilent will provide to Ophthotech at Ophthotech’s
expense, input, data and written content regarding the manufacturing and
controls for the API as may be required for regulatory submissions. As the drug
sponsor, it is the responsibility of Ophthotech to provide an appropriate
template and specific content requests to Agilent.

 

20

--------------------------------------------------------------------------------


 

5.            Change Control and Revisions

 

5.1.         (5) Change Management

 

5.1.1.     Agilent will utilize a documented change control system as defined by
internal procedures to control changes to raw materials, packaging materials,
suppliers, equipment, manufacturing procedures, material specifications,
facilities, sampling procedures, analytical methods, a process or method
validated state or standard operating procedures.

 

5.1.2.     Any Significant Change or other change  proposed by Agilent to the
MBR, Facility, Utilities, Equipment, Specifications and/or SOPs, including but
not limited to the manufacturing process, materials and/or analytical methods
which may affect the quality or performance of the API over its shelf-life, 
acceptance criteria not met for post-validation batches or affect commitments
made in regulatory filings (a) shall be made only as permissible under the
applicable Supply Agreement and this Quality Agreement; and (b) must be approved
by Ophthotech, in writing, prior to implementation for routine production or
release of any affected batch.

 

5.1.3.     Ophthotech will use reasonable efforts to respond to any written
request for change from Agilent within [**] business days. If the change request
is part of an initiated manufacturing campaign, Ophthotech will use reasonable
efforts to respond within [**]. No Significant Change shall be implemented by
Agilent without the prior written approval of Ophthotech.

 

5.1.4.     Ophthotech initiated requests for changes shall be communicated to
Agilent’s Quality management in writing using Ophthotech’s change control
documentation.  Agilent will use reasonable efforts to respond to any written
request for change from Ophthotech within [**] business days.  Such Ophthotech
requested changes shall, upon mutual agreement of the Parties, be implemented by
Agilent using Agilent’s current approved change management procedures. Agilent
shall not unreasonably withhold, condition or delay its approval of any such
change and any such changes required in order to comply with applicable laws,
rules or regulations shall not require such approval, without reasonable
justification.

 

5.2.         (6) Deviation Handling and OOS Investigations

 

5.2.1.     Any deviations from approved manufacturing, testing, or storage
procedures that occur in the course of batch production will be managed
according to Agilent’s internal procedures for deviation handling, and the
extent of investigation will be determined by Agilent and shall be commensurate
with the severity of the deviation and the potential API quality impact. Agilent
must notify Ophthotech within [**] business days from the observation of
Deviations ([**] with respect to Significant Deviations).  All deviations will
be investigated and fully documented by Agilent. This documentation will be
retained

 

21

--------------------------------------------------------------------------------


 

as part of the batch documentation for the batch affected. When deemed
necessary, Ophthotech reserves the right to request additional or more in-depth
investigation of the Deviation by Agilent.  Ophthotech prior approval shall be
obtained in writing for any planned Significant Deviation. Agilent shall not
release any Batch which includes a Deviation.

 

5.2.2.     All deviations will be assessed for potential API quality impact
according to Agilent internal procedures and will be fully documented by
Agilent. Investigations will include appropriate justification, scientific
rationale and supporting data.

 

5.2.3.     Agilent will notify Ophthotech of confirmed OOS results within [**]
business day of notification to Agilent QA that the OOS has occurred. Agilent
will perform the OOS investigation as per Agilent internal procedures. Agilent
shall provide Ophthotech written notice of any changes to its SOPs or other
internal procedures relating to OOS investigations and shall, upon Ophthotech’s
request, make such changed procedures available for Ophthotech review

 

22

--------------------------------------------------------------------------------


 

6.            (23) Attachments

 

6.1.         Contact Information

 

6.1.1      ATTACHMENT 1 — CONTACT INFORMATION

 

Ophthotech Mailing Address:

 

Ophthotech Corporation

One Penn Plaza, 35th Floor

New York, New York 10119

 

Ophthotech Contact Information

 

Name

 

Title

 

Phone

 

E-Mail

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

Agilent Technologies Mailing Address

 

Agilent Technologies, Incorporated

5555 Airport Blvd.

Boulder, CO  80301

 

Agilent Technologies Contact Information

 

Name

 

Title

 

Phone

 

E-Mail

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

23

--------------------------------------------------------------------------------


 

6.2.         Attachment 2

 

6.2.1.     Manufacturing and Supply Agreements to be added as they are agreed

 

24

--------------------------------------------------------------------------------


 

EXHIBIT D

 

MEMORANDUM OF INSURANCE

 

The following MOI will be updated to add Ophthotech as an “additional insured”
and provide a waiver of subrogation in favor of Ophthotech.

 

Memorandum of Insurance (MOI)

 

MEMORANDUM OF INSURANCE

DATE

31-Aug-2015

 

This Memorandum is issued as a matter of information only to authorized viewers
for their internal use only and confers no rights upon any viewer of this
Memorandum.  This Memorandum does not amend, extend or alter the coverage
described below.  This Memorandum may only be copied, printed and distributed
within an authorized viewer and may only be used and viewed by an authorized
viewer for its internal use.  Any other use, duplication or distribution of this
Memorandum without the consent of [**] is prohibited.  “Authorized viewer” shall
mean an entity or person which is authorized by the insured named herein to
access this Memorandum via [**].  The information contained herein is as of the
date referred to above.  Marsh shall be under no obligation to update such
information.

 

PRODUCER

[**]

COMPANIES AFFORDING COVERAGE

 

Co. A [**]

 

INSURED
Agilent Technologies, Inc.
5301 Stevens Creek Blvd.
M/S 1B-08, Santa Clara
California 95051
United States

Co. B

 

Co. C

 

Co. D

 

COVERAGES

 

THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED
ABOVE FOR THE POLICY PERIOD INDICATED.  NOTWITHSTANDING ANY REQUIREMENT, TERM OR
CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
MEMORANDUM MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES
DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS, EXCLUSIONS AND CONDITIONS OF SUCH
POLICIES.  LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS

 

 

CO
LTR

 

TYPE OF
INSURANCE

 

POLICY
NUMBER

 

POLICY
EFFECTIVE
DATE

 

POLICY
EXPIRATION
DATE

 

LIMITS
LIMITS IN USD UNLESS
OTHERWISE INDICATED

A

 

GENERAL
LIABILITY
Commercial
General Liability
Occurrence

 

[**]

 

[**]

 

[**]

 

GENERAL AGGREGATE

 

[**]

 

 

 

 

 

 

 

 

 

PRODUCTS -COMP/OP
AGG

 

[**]

 

 

 

 

 

 

 

 

 

PERSONAL AND ADV INJURY

 

[**]

 

 

 

 

 

 

 

 

 

EACH OCCURRENCE

 

[**]

 

 

 

 

 

 

 

 

 

FIRE DAMAGE (ANY ONE FIRE)

 

[**]

 

 

 

 

 

 

 

 

 

MED EXP (ANY

 

[**]

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

ONE PERSON)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A

 

AUTOMOBILE
LIABILITY
Any Auto

 

[**]

 

[**]

 

[**]

 

COMBINED SINGLE LIMIT

 

[**]

 

 

 

 

 

 

 

 

 

BODILY INJURY (PER PERSON)

 

 

 

 

 

 

 

 

 

 

 

BODILY INJURY (PER ACCIDENT)

 

 

 

 

 

 

 

 

 

 

 

PROPERTY DAMAGE

 

 

 

 

EXCESS
LIABILITY

 

 

 

 

 

 

 

EACH OCCURRENCE

 

 

 

 

 

 

 

 

 

 

 

AGGREGATE

 

 

 

 

GARAGE
LIABILITY

 

 

 

 

 

 

 

AUTO ONLY (PER ACCIDENT

 

 

 

 

 

 

 

 

 

 

 

OTHER THAN AUTO ONLY:

 

 

 

 

 

 

 

 

 

EACH ACCIDENT

 

 

 

 

 

 

 

 

 

 

 

AGGREGATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A

 

WORKERS
COMPENSATION/
EMPLOYERS
LIABILITY
THE PROPRIETOR /
PARTNERS /
EXECUTIVE
OFFICERS ARE
Included

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

 

 

 

 

 

 

WORKERS COMP
LIMITS

 

Statutory

 

 

 

 

 

 

 

 

 

EL EACH ACCIDENT

 

[**]

 

 

 

 

 

 

 

 

 

EL DISEASE — POLICY LIMIT

 

[**]

 

 

 

 

 

 

 

 

 

EL DISEASE — EACH EMPLOYEE

 

[**]

 

The Memorandum of Insurance serves solely to list insurance policies, limits and
dates of coverage. Any modifications hereto are not authorized.

 

2

--------------------------------------------------------------------------------


 

MEMORANDUM OF INSURANCE

DATE
31-Aug-2015

 

This Memorandum is issued as a matter of information only to authorized viewers
for their internal use only and confers no rights upon any viewer of this
Memorandum.  This Memorandum does not amend, extend or alter the coverage
described below.  This Memorandum may only be copied, printed and distributed
within an authorized viewer and may only be used and viewed by an authorized
viewer for its internal use.  Any other use, duplication or distribution of this
Memorandum without the consent of [**] is prohibited.  “Authorized viewer” shall
mean an entity or person which is authorized by the insured named herein to
access this Memorandum via [**].  The information contained herein is as of the
date referred to above.  Marsh shall be under no obligation to update such
information.

 

PRODUCER
[**]

INSURED
Agilent Technologies, Inc.
5301 Stevens Creek Blvd.
M/S 1B-08, Santa Clara
California 95051
United States

 

ADDITIONAL INFORMATION

Work Comp/Employers Liability

<br /> All states coverage except [**]

<br /> Work Comp excludes:  [**]

 

The Memorandum of Insurance serves solely to list insurance policies, limits and
dates of coverage.  Any modifications hereto are not authorized.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[RESERVED]

 

4

--------------------------------------------------------------------------------


 

EXHIBIT F

 

LIST OF PATENTS

 

Pursuant to Section 9.6.1 of the Agreement, the following Patents that cover the
Process are [**].

 

[**]

 

Country/Treaty

 

Patent/Application #

 

Title

 

Filing Date

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

Country/Treaty

 

Patent/Application #

 

Title

 

Filing Date

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

[**]

 

5

--------------------------------------------------------------------------------


 

EXHIBIT G

 

CONFIDENTIALITY AGREEMENT

 

6

--------------------------------------------------------------------------------


 

[g178701kk15i001.jpg]

 

CONFIDENTIALITY AGREEMENT

 

This Agreement dated 22 March, 2011 (the “Effective Date”), between Ophthotech
Corporation, a Delaware corporation (“Ophthotech”) with offices at 5 Vaughn
Drive, Suite 106, Princeton, New Jersey, 08540, and Agilent Technologies , a
Delaware corporation (“Agilent”) with office at 5555 Airport Blvd # 100,
Boulder, CO 80301-2648

 

1.            Background.  Ophthotech and Agilent (hereinafter collectively
referred to as the “Parties”, respectively as the “Party”) intend to engage in
discussions relating to the development, manufacture, and testing of Ophthotech
Drug Substance and Drug Products including E10030 and ARC1905 and other, as
mutually agreed to between the Parties (the “Purposes”).  In the course of these
discussions it is anticipated that each Party will disclose or deliver to the
other Party and to the other Party’s contractors and designees,(collectively,
the “Representatives”) certain of its trade secrets or confidential or
proprietary information for the purposes of enabling the other Party to perform
its obligations under the Purposes.  The Parties have entered into this
Agreement in order to assure the confidentiality of such trade secrets and
confidential or proprietary information in accordance with the terms of this
Agreement.  As used in this Agreement, the Party disclosing Proprietary
Information (as defined below) is referred to as the “Disclosing Party”; the
Party receiving such Proprietary Information is referred to as the “Recipient”.

 

2.            Proprietary Information.  As used in this Agreement, the term
“Proprietary Information” shall mean all trade secrets or confidential or
proprietary information designated as such in writing by the Disclosing Party,
whether by letter or by the use of an appropriate proprietary stamp or legend,
prior to or at the time any such trade secret or confidential or proprietary
information is disclosed by the Disclosing Party or the Disclosing Party’s
Representatives to the Recipient or the Recipient’s Representatives. 
Notwithstanding the foregoing, information which is orally or visually disclosed
to the Recipient by the Disclosing Party, or is disclosed in writing without an
appropriate letter, proprietary stamp or legend, shall constitute Proprietary
Information if (i) it would be apparent to a reasonable person, familiar with
the Disclosing Party’s business and the industry in which it operates, that such
information is of a confidential or proprietary nature the maintenance of which
is important to the Disclosing Party or if (ii) the Disclosing Party, within
[**] days after such disclosure, delivers to the Recipient a written document or
documents describing such Proprietary Information and referencing the place and
date of such oral, visual or written disclosure and the names of the
Representatives of the Recipient to whom such disclosure was made.  In addition,
the term “Proprietary Information” shall be deemed to include: (a) any notes,
analyses, compilations, studies, interpretations, memoranda or other documents
prepared by the Recipient or its Representatives which contain, reflect or are
based upon, in whole or in part, any Proprietary Information furnished to the
Recipient or its Representatives pursuant hereto; and (b) the existence or
status of, and any information concerning, the discussions between the Parties
concerning the possible establishment of a business relationship.

 

7

--------------------------------------------------------------------------------


 

3.            Scope of Agreement.  This Agreement shall apply to all Proprietary
Information disclosed between the Parties hereto from the Effective Date until
third anniversary of the Effective Date.

 

4.            Use and Disclosure of Proprietary Information.  The Recipient and
its Representatives shall use Proprietary Information only for the Purposes and
such Proprietary Information shall not be used for any other purpose without the
prior written consent of the Disclosing Party.  The Recipient and its
Representatives shall hold in confidence, and shall not disclose Proprietary
Information; provided, however, that (i) the Recipient may make any disclosure
of such information to which the Disclosing Party gives its prior written
consent; and (ii) any of the Proprietary Information may be disclosed by the
Recipient to its Representatives who need to know such information in connection
with the Purposes and who are informed of the confidential nature of such
information and of the terms of this Agreement.  In any event, the Recipient
shall be responsible for any breach of this Agreement by any of its
Representatives, and agrees, at its sole expense, to take reasonable measures to
restrain its Representatives from prohibited or unauthorized disclosure or use
of the Proprietary Information.  Notwithstanding anything contained in this
Agreement to the contrary, this Agreement shall not prohibit the Recipient from
disclosing Proprietary Information of the Disclosing Party to the extent
required in order for the Recipient to comply with applicable laws and
regulations, provided that the Recipient provides prior written notice of such
required disclosure to the Disclosing Party.

 

5.            Limitation on Obligations.  The obligations of the Recipient
specified in Section 4 and 7 shall not apply, and the Recipient shall have no
further obligations, with respect to any Proprietary Information to the extent
that such Proprietary Information:

 

(a)          is generally known to the public at the time of disclosure or
becomes generally known without the Recipient or its Representatives violating
this Agreement;

 

(b)          is in the Recipient’s possession at the time of disclosure;

 

becomes known to the Recipient through disclosure by sources other than the
Disclosing Party without such sources violating any confidentiality obligations
to the Disclosing Party; or

 

(c)          is independently developed by the Recipient without reference to or
reliance upon Proprietary Information.

 

6.            Ownership of Proprietary Information.  The Recipient agrees that
it shall not receive any right, title or interest in, or any license or right to
use, Proprietary Information or any Disclosing Party’s patent, copyright, trade
secret, trademark or other intellectual property rights therein, by implication
or otherwise.  Each of the Parties hereto represents, warrants and covenants
that the trade secrets herein which it discloses to the other Party pursuant to
this Agreement have not been stolen, appropriated, obtained or converted without
authorization.

 

7.            Return of Proprietary Information.  The Recipient shall, upon the
written request of the Disclosing Party, return to the Disclosing Party all
Proprietary Information (and all copies and reproductions thereof).  In
addition, the Recipient shall destroy:  (i) the part of any notes,

 

8

--------------------------------------------------------------------------------


 

reports or other documents prepared by the Recipient which contain Proprietary
Information; and (ii) any Proprietary Information (and all copies and
reproductions thereof) which is in electronic form or cannot otherwise be
returned to the Disclosing Party.  Alternatively, upon written request of the
Disclosing Party, the Recipient shall destroy all Proprietary Information from
the Disclosing Party (and all copies and reproduction thereof) and the part of
any notes, reports or other documents prepared by the Recipient which contain
Proprietary Information.  Notwithstanding the return or destruction of the
Proprietary Information, the Recipient and its Representatives will continue to
be bound by their obligations specified in Section 4, 5 and 7.

 

8.            Miscellaneous.

 

(a)          This Agreement supersedes all prior agreements, written or oral,
between the Patties relating to the subject matter of this Agreement.  This
Agreement may not be assigned modified, changed or discharged, in whole or in
part, except by an agreement in writing signed by the Parties.

 

(b)          This Agreement will be binding upon and inure to the benefit of the
Parties and their respective heirs, successors and assigns.  Notwithstanding the
forgoing, such heirs, successors and assignments shall not release such
assigning Party from any of its obligations under this Agreement.

 

(c)          This Agreement shall be construed and interpreted in accordance
with the internal laws of the State of New Jersey, without giving effect to the
principles of conflicts of law thereof.

 

(d)          The provisions of this Agreement are necessary for the protection
of the business and goodwill of the Patties and are considered by the Parties to
be reasonable for such purpose.  The Recipient agrees that any breach of this
Agreement will cause the Disclosing Party substantial and irreparable injury
and, therefore, in the event of any such breach, in addition to other remedies
which may be available, the Disclosing Party shall have the right to specific
performance and other injunctive and equitable relief.

 

(e)          The obligations of the Recipient specified in Section 4, 5 and 7
imposed by this Agreement shall continue until the [**] anniversary of the
Effective Date.

 

(f)           For the convenience of the Parties, this Agreement may be executed
by facsimile and in counterparts, each of which shall be deemed to be an
original, and both of which taken together, shall constitute one agreement
binding on both Parties.

 

9

--------------------------------------------------------------------------------


 

EXECUTED as of the day and year first set forth above.

 

AGILENT TECHNOLOGIES

OPHTHOTECH CORPORATION

 

 

 

 

By:

/s/ James Powell

 

By:

/s/ Richard Everett

 

 

 

 

 

Name: James Powell

Name: Richard Everett

 

 

Title: General Manager NASD

Title: VP, CMC Operations

 

10

--------------------------------------------------------------------------------


 

AMENDMENT #1
TO
CONFIDENTIALITY AGREEMENT
BY AND BETWEEN
AGILENT TECHNOLOGIES, INC.
AND
OPHTHOTECH CORPORATION

 

This Amendment # 1 (“Amendment”) amends the Confidentiality Agreement by and
between Agilent Technologies, Inc. (“Agilent”) and Ophthotech Corporation
(“Ophthotech”) dated as of 22 March 2011 (the “Agreement”).

 

Agilent and Ophthotech hereby agree to amend the Agreement as follows:

 

1.            Section 3, Scope of Agreement, is hereby deleted in its entirety
and replaced with the following:

 

“This Agreement shall apply to all Proprietary Information disclosed between the
Parties hereto from the Effective Date until the tenth anniversary of the
Effective Date.”

 

2.            Section 8(e) is hereby deleted in its entirety and replaced with
the following:

 

“The obligations of the Recipient specified in Section 4, 5 and 7 imposed by
this Agreement shall continue until the [**] anniversary of the expiration or
termination of this Agreement.”

 

3.            This Amendment shall take effect as of 22 March 2014.

 

4.            This Amendment constitutes the entire agreement between the
parties and incorporates all prior agreements and amendments by reference. 
Except as; expressly amended by this Amendment, all other terms and conditions
of the Agreement shall remain in full force and effect.  All capitalized terms
used in this Amendment but not otherwise defined herein, shall have the meaning
assigned to them in the Agreement.

 

AGREED:

 

 

 

 

 

AGILENT TECHNOLOGIES, INC.

 

OPHTHOTECH CORPORATION

 

 

 

 

 

By:

/s/ Nelson Thune

 

By:

/s/ Barbara A. Wood

 

 

 

 

 

Name:

Nelson Thune

 

Name:

Barbara A. Wood

 

 

 

 

 

Title:

General Manager

 

Title:

SVP, General Counsel and Corporate Secretary

 

 

 

 

 

Date:

02 May 2014

 

Date:

14 April 2014

 

11

--------------------------------------------------------------------------------


 

EXHIBIT H

 

[**] Process Flow

 

[**]

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

[RESERVED]

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

PRODUCT PRICING

 

Pursuant to Section 6.1 of the Agreement, the following table provides not to
exceed Product pricing based on quantities ordered via a single Purchase Order. 
[**].

 

Pricing Tiers:

 

Price per Batch:

 

 

 

[**]

 

[**]

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

RISK MANAGEMENT PLAN

 

[**].

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

[RESERVED]

 

--------------------------------------------------------------------------------


 

EXHIBIT M

 

SPECIFICATION

 

--------------------------------------------------------------------------------


 

[g178701kk19i001.jpg]

 

[**] SPECIFICATIONS

 

API Specification

 

 

Effective Date:                               

 

ADP Number:                                      

 

1.                                      GENERAL INFORMATION

 

1.1.

 

Agilent Product Name:

 

[**]

1.2.

 

Customer Reference:

 

E10030

1.3.

 

Product Type:

 

PEGylated oligonucleotide

1.4.

 

Storage Conditions:

 

[**]

1.5.

 

Length:

 

[**]

1.6.

 

Backbone:

 

[**]

1.7.

 

Material State:

 

[**]

1.8.

 

Sequence:

 

[**]

 

 

Legend:

 

[**]

1.9.

 

Theoretical Molecular Weight:  [**]

 

2.                                      SAMPLE HANDLING

 

[**]

 

3.                                      SPECIFICATIONS

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of three pages were omitted. [**]

 

4.                                      MATERIALS REQUIREMENTS

 

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

[**]

 

[**]

 

[**]

 

5.                                      REVISION HISTORY

 

Document Number

 

Section

 

Change

[**]

 

[**]

 

[**]

 

1

--------------------------------------------------------------------------------


 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of two pages were omitted. [**]

 

2

--------------------------------------------------------------------------------


 

EXHIBIT N - COMMERCIAL READINESS PLAN

 

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of seven pages were omitted. [**]

 

--------------------------------------------------------------------------------


 

EXHIBIT O

 

CRITICAL RAW MATERIALS AND SUPPLIES

 

Raw Materials To Be Considered for Safety Stock Inventory

[**]

 

--------------------------------------------------------------------------------